     Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 1 of 106 Page ID #:1




 
          ! "
     #$%#&'()*
      +&,-&  -.-/&0)1&  ! "
 
      1*-.-/&0)1&%#&'()*
     &' &' 2)345 
        6&0, 2&. 13
 
      60().-.)5   
      "   ,
       "   $&7
 

      ,,)0 $) &-,-$$05
      28 6*4) 9,-*, 3. &.
      !)&. )$ 30,0 )$ ,:
     28 6*4) 9,-*, 3.

                       81,7('67$7(6',675,&7&2857
            &(175$/',675,&72)&$/,)251,$:(67(51',9,6,21

      28 6;69 96966                    "        6  > (1 04897
    8< < !9<  98 66                   "

       =6 28 6;69                        "       &203/$,17
      96966 8<5                            "
                                                "       " )(,-) )$ ?-,:.&'& -&@--,

                   &-,-$$05                    "       4303&, ,) 69  A @"" 
            1                                    "       8  A  @"""B
                                                 "       " &) 3.-, (:.3-/

       69+6 96          5 5 & &-$)-&   "
      ()4)&,-)5                                "
                                                 "
                 <$.&,0                    "
                                                  "
                                                "
                                                "



                                           &203/$,17
          &-,-$$05 28 6*4) 9,-*, 3. &. !)&. )$ 30,0 )$ ,: 28
    6*4) 9,-*, 3.5 $) (&300 )$ &(,-) &/&-0, <$.&, 1-( 005 (5
     &/ &0 $))'0>
                                                      
                                             
                                           
     Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 2 of 106 Page ID #:2




                                  -85,6',&7,21$1'9(18(
           :-0 -0 & &(,-) $) ()(,-) )$ '-,:.&'& -&@--,5 -,0,5 &. &,,)0H
     $0 -(3. @ & *4) &0 & 03, )$ & '-,:.&'& $)* & *3,-*4) 40-)
     4&5 &. & &(,-) ,) ()*4 ,: 4).3(,-) )$ & *4)H0 @))#0 &. ().05 $)
     ,: 434)0 )$ .,*--/ ,: &((3&( )$ -,0 4),-/ ,) ,: *3,-*4) 40-)
     4& )$ ,: ,-* ')#. @ -,0 *4)0 :0 (&-*0 &-0 3. ,: 6*4)
     9,-*, ()* (3-, (, )$   I69 J"5 &0 &*.. @ ,: 3,-*4)
      0-) & *.*,0 (, )$          5  8  A      et seq
            :-0 ()3, :&0 K3-0.-(,-) )1 ,:-0 &(,-) 3. 69  (,-)0  "5  $"5
     &.  ("5  8  AA "5 $"5 &. ("
          +3 -0 - ,:-0 )3, 3. 69  (,-)0  "" &.  ."5  8 
    AA "" &. ."5 - ,:&, ,: 28 6*4) 9,-*, 3. I3.J" -0
    &.*--0,. - )0 /0 )3,5 &-$)-&
                                            3$57,(6
          &-,-$$ 3. -0 & *3,-*4) 40-) 4& '-,:- ,: *&-/ )$ 69 
        (,-)0 " &.    &""5  8  AA    " &.  &""
          &-,-$$ !)&. )$ 30,0 )$ ,: 28 6*4) 9,-*, 3. I!)&. )$
     30,0J" -0 ()*4-0. )$ ,: 40, ,30,0 ':) & ,: &*. $-.3(-&-0 )$ ,:
     3. '-,:- ,: *&-/ )$ 69  (,-)  &"5  8  A &"5 &. -0 ,: 4&
     04)0) )$ ,: 3. '-,:- ,: *&-/ )$ 69                  (,-)0 "!"---" &.
         &" "5  8  AA      "!"---" &.  &" " : !)&. )$ 30,0
    &.*--0,0 ,: 3. - )0 /0 )3,5 &-$)-&
          303&, ,) 69  (,-)0  &"" &.  &""5  8  AA &""
    &. &""5 ,: !)&. )$ 30,0 -0 &3,:)-L.5 &0 & &*. $-.3(-&5 ,) @-/ ,:-0
    &(,-) ) @:&$ )$ ,: 3.5 -,0 4&,-(-4&,0 &. @$-(-&-0
          : &-,-$$ 3. -0 &0) &3,:)-L. ,) @-/ ,:-0 &(,-) - -,0 )' &*
    4303&, ,) & 4)1-0-) (),&-. '-,:- ,-( +5 (,-)  )$ ,: &-,-$$ 3.H0
     30, /*,5 ':-(: 4*-,0 & /& &(,-)0 ,) @ 4)0(3,. - ,: &* )$ ,:
                                                 
                                            
                                          
     Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 3 of 106 Page ID #:3




     3.  ,3 &. ()(, ()4 )$ ,: 3.H0 30, /*, -0 &,,&(:. :,) &0
     67:-@-, 
          <$.&,    1-( 005 ( I<$.&,J" -0 & &(,-1 ()*4& ,:&, '&0
     )/&-L. 3. ,: &'0 )$ ,: ,&, )$ &-$)-&
          , & ,-*0 1&, ,) ,:-0 &(,-)5 <$.&, :&0 @ & I*4)J &0 ,:
     ,* -0 .$-. @ 69  (,-) A "5  8  A            "5 &. '&0 /&/. - &
     -.30, &$$(,-/ ()**(5 &0 .$-. @ 0(,-)  &" )$ ,: &@) &&/*,
      9&,-)0 (,5  8  A  &"
                                   ),567&$86(2)$&7,21
                    <$&3, ) &*, @-/&,-) $) ?-,:.&'& -&@--,"
        &-,-$$0 :@ &/ &. -()4)&, &(: &. 1 &/&,-) *&. -
    4&&/&4:0  ,:)3/:    )$ ,:-0 )*4&-, &0 ,:)3/: $3 0, $),: :-
       <3-/ & 1&, ,-*05 <$.&, '&0 & 0-/&,) ,) & )(,-1 !&/&--/
    /*, I!J" '-,: ,: &*0,0 <-0,-(, )3(-  3. ':-(: -, '&0 M3-.
    ,) *&# (),-@3,-)0 ) @:&$ )$ -,0 ()1. *4)0  ,3 &. ()(, ()4 )$
    ,: ! &. &...3* -0 &,,&(:. :,) &0 67:-@-, 
       <$.&,H0 )@-/&,-) ,) (),-@3, ,) ,: &-,-$$ 3. (&0. -   .3 ,)
     ,: ,*-&,-) )$ -,0 ! &. ,:30 -,0 )@-/&,-) ,) (),-@3, ,) ,: 3.
        0 & 03,5 &-,-$$0 4)1-.. <$.&, '-,: & ),-( )$               )*4,
     ?-,:.&'& -&@--, &. <*&. $) &*, I),-( &. <*&.J" 1-& (,-$-.
    *&-5 .&,. N&3& 5   5 4303&, ,) 69  (,-)0  " &.  @""5 
    8  AA  " &.     @""
       : ),-( &. <*&. -(3.. & .,&-. (&(3&,-) )$ :)' ,: &*)3, )$ ,:
    '-,:.&'& -&@--, &0000*, '&0 (&(3&,. @ ,: &(,3&5 &. 4)1-.. & 4&*,
    0(:.3 $) ,: '-,:.&'& -&@--, &0000*, - &(().&( '-,: ,: M3-*,0 )$
    69  (,-)  ("5  8  A            ("  ,3 &. ()(, ()4 )$ ,: ),-( &.
    <*&. '-,: ,: .,&-. (&(3&,-)0 -0 &,,&(:. :,) &0 67:-@-, 

                                                
                                            
                                          
     Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 4 of 106 Page ID #:4




         : ),-( &. <*&. -$)*. <$.&,H0 -/:, ,) *&# & 3*4 03* 40,
     1&3 4&*, )$ ,: ,- &*)3, ) *&# 4&*,0 &(().-/ ,) & 0(:.3 
     &(().&( '-,: 69  &. ,: 3.H0 ?-,:.&'& -&@--, )(.305 ,: 3.H0
     &(,3& .,*-. ,:&, 3. ,: 4&*, 0(:.35 <$.&, '&0 ,) *&# 
     *),: 4&*,0 )$ O  ) O 5  - & 40, 1&3 3*4 03*
         <$.&, .-. ), 7(-0 -,0 -/:,0 3. 69  (,-)  @"""5 
     8  A      @"""5 ,) &0# &-,-$$0 ,) 1-' ,: &0000*,5 ,) -.,-$ &
      -&((3&(-0 - ,: .,*-&,-) )$ ,: &*)3, )$ ,: &0000*,5 ) ,) $3-0: &
      &..-,-)& -$)*&,-) ,) ,: &-,-$$0
         <$.&, .-. ), --,-&, &@-,&,-) 4303&, ,) 69  (,-) &""5 
    8  A  &"" &. ,: ,-* ,) --,-&, &@-,&,-) :&0 74-. )0M3,5 ,:
    &*)3,0 .*&.. @ ,: 3. & .3 &. )'-/ 4303&, ,) 69                     (,-)
    @""5  8  A  @""
         <$.&, $&-. ,) *&# & 4&*,0 ,) &-,-$$05 &. &0 & 03,5 ) &(: 5
      5 &-,-$$0 4)1-.. 1-& (,-$-. *&- & ),-( )$ &-3 ,) & ?-,:.&'&
    -&@--, &. <*&. $) 3 I<*&. $) 3J" ,) <$.&,0 - &(().&( '-,:
    69      (,-)  (""5  8  A        (""  ,3 &. ()(, ()4 )$ ,:
     <*&. $) 3 -0 &,,&(:. :,) &0 67:-@-, 
          <$.&,H0 $&-3 ,) *&# ,: M3-. '-,:.&'& -&@--, 4&*,0 ,)
     &-,-$$0 :&0 (&30. -, ,) @ - .$&3, '-,:- ,: *&-/ )$ 69                (,-)
     (""5  8  A      (""
         <$.&,H0 .$&3, '-,:- ,: *&-/ )$ 69  (,-)  (""5  8 
    A    ("" 03,0 - ,: ,- '-,:.&'& -&@--, &0000*, ,) @ .3 &. )'-/
        &-,-$$0H &(,3& :&0 (&(3&,. ,:&, ,: $3 &0000*, )$ '-,:.&'& -&@--,
    -0 O5 
        : $&-3 ,) 4& -,0 '-,:.&'& -&@--, 03@K(,0 & *4) ,) -,0,5
    &,,)H0 $0 &. ()0,0

                                                  
                                            
                                          
     Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 5 of 106 Page ID #:5




         ! &0) )$ ,: $)/)-/5 <$.&, -0 -.@,. ,) &-,-$$0 - ,: 03* )$
     O5 5 430 -,0,5 &,,)0H $05 &. ()0,0
                                  6(&21'&$86(2)$&7,21
                                       3.-, )$ !))#0 &. 9().0"
         : &/&,-)0 )$ &&/&4:0  ,:)3/:  & -()4)&,. @ $( &0 -$
     $3 0,&,.
         8. ,-( P5 (,-)  &.  )$ ,: 30, /*, /)1-/ ,: &-,-$$
      3.5 <$.&, -0 (),&(,3& -&@ ,) ,-* 4), ) & *),: @&0-0 ,: :)30
      ')#. @ -,0 *4)0 4$)*-/ @&/&--/ 3-, ')# &. ,) 4& (),-@3,-)0 ,)
     ,: &-,-$$ 3. &(().-/
        8. ,-( P5 (,-)  )$ ,: &-,-$$ 3.H0 30, /*,5 <$.&,
    -0 &0) M3-. ,) 4*-, ,: &-,-$$ 3. ,) 1-' -,0 @))#0 &. ().05 -(3.-/
    -,0 4&) ().05 &,-/ ,) :)30 ')#. @ & *4)05 -(3.-/ 3-)5 )
    3-)5 @&/&--/ 3-,5 &. ) @&/&--/ 3-, *4)0 ,) ()$-* ,:&, *),:
    (),-@3,-)0 & @-/ *&. - &(().&( '-,: ,: ,*0 )$ ,: !
        &-,-$$0 M30,. & &3.-, ()1-/ ,: 4-). )$ )1*@ 5   ,:)3/:
      4,*@  5   5 ,) .,*- ':,: <$.&, &((3&, 4),. ,: 3*@
     )$ :)30 ')#. @ -,0 *4)0
          <$.&, :&0 ), 4)1-.. &-,-$$0 '-,: ,: M3-0-, @))#0 &. ().0
          <$.&, -0 ,:30 - @&(: )$ &-,-$$0H 30, /*, &. *30, @ )..
    ,) 4).3( -,0 @))#0 &. ().0 $) &-,-$$0H 1-' &. &3.-,5 &. ,) 4& &
    &,,)0H $0 &. ()0,0 -(3. - )@,&--/ ,:&, &3.-,


           ?=696965 &-,-$$0 M30, ,: $))'-/ -$>
                  &" &-,-$$0H -0, &30 )$ (,-)5 & K3./*, &/&-0, <$.&,5 &.
                      ) @:&$ )$ &-,-$$05 4303&, ,) A  @" )$ 69 5  8  A
                      @"5 $)>
                          -"   ,: 4&0, .3 '-,:.&'& -&@--, 4&*, )$ O5 B
                                                   
                                               
                                             
     Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 6 of 106 Page ID #:6




                          --"    -,0, - &(().&( '-,: ,: 41&--/ *&#, &,
                                   4303&, ,) A  ("" )$ 69 5  8  A          (""5
                                   ) ,: ,),& &*)3, )$ 34&-. '-,:.&'& -&@--, .3 &.
                                   )'-/ $)* &(: 5   3,- 4&-.B
                          ---" &-,-$$0H &0)&@ &,,)0H $0 &. ()0,0 )$ ,: &(,-)
                                   -(3. :- - &(().&( '-,: ,: 30, /*, &.
                                   69  (,-)0  /""<" &.  "5  8  AA
                                    /""<" &. "B &.
                           -1"     3(: ),: /& &. M3-,&@ -$ &0 ,: )3, .*0
                                   &44)4-&,
                @"  &-,-$$0H (). &30 )$ (,-)5 K3./*, &/&-0, <$.&,5
                   &. ) @:&$ )$ &-,-$$0>
                         -"     9M3--/ -, ,) 4).3( -,0 @))#0 &. ().0 ()1-/ ,:
                                  4-). )$ )1*@ 5   ,:)3/: 4,*@  5   $)
                                  &-,-$$0H 1-' &. &3.-,B
                         --"    &-,-$$0H &0)&@ &,,)0H $0 &. ()0,0 )$ ,: &(,-)B
                                  &.
                          ---"    3(: ),: /& &. M3-,&@ -$ &0 ,: )3, .*0
                                   &44)4-&,


    <&,.> N3 5                             Q0Q +&,-&  -.-/&0)1&
                                                     
                                                 +&,-&  -.-/&0)1&
                                                   &' &' 2)345 
                                                   6&0, 2&. 13
                                                   60().-.)5   
                                                  "  
                                                    "  
                                                 #$%#&'()*
                                                   1*-.-/&0)1&%#&'()*

                                                   ,,)0 $) &-,-$$0



                                                      
                                               
                                             
  Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 7 of 106 Page ID #:7




                 EXHIBIT 1

GCIU-Employer Retirement               EXHIBIT 1 to COMPLAINT - 7
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 8 of 106 Page ID #:8




          GCIU-EMPLOYER
         RETIREMENT FUND

                             Trust Agreement
                                    Effective January 1, 1976
                     As Revised and Restated December 1, 2012



          GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 8
          Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 9 of 106 Page ID #:9




          GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 9
          Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 10 of 106 Page ID #:10




                                                       TABLE OF CONTENTS
           PREAMBLE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1
           ARTICLE I — DECLARATION OF TRUST . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                      1. Name . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                      2. Purpose         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                      3. Nature of Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                      4. Duration of Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
                      5. Term of Trust Agreement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
           ARTICLE II — DEFINITIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3
           ARTICLE III — THE TRUSTEES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                      1. The Board of Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                      2. Statutory Capacities of Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                      3. Agents for Service of Process . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                      4. Number of Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                      5. Alternate Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5
                      6. Identity of Present Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6
                      7. Appointment of Successor Employer Trustees . . . . . . . . . . . . . . . . . . . . . . . . 6
                      8. Appointment of Successor Labor Organization Trustees . . . . . . . . . . . . . . . . 6
                      9. Individuals Disqualified from Serving as Trustees . . . . . . . . . . . . . . . . . . . . .6
                    10. Acceptance of Appointment by Trustees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
                    11. Term of Appointment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6
                    12. Termination of Appointment by Appointing Entity . . . . . . . . . . . . . . . . . . . . 6
                    13. Termination of Appointment for Failure to Attend Meetings . . . . . . . . . . . . 7
                    14. Termination of Appointment for Conviction of a Crime                                        . . . . . . . . . . . . . . . .7
                    15. Termination of Appointment for Mental Incapacity                                     ...................7
                    16. Resignation of Appointment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7
                    17. Vacancies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7
                    18. Return of Books and Records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7




                                                                       —A—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 10
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 11 of 106 Page ID #:11




           ARTICLE IV — TRUST FUND ADMINISTRATION . . . . . . . . . . . . . . . . . . . . . . . . . 8
                    1. Manner of Voting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                    2. Constitution of a Quorum . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                    3. Proxies Prohibited . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                    4. Regular Meetings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                    5. Special Meetings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8
                    6. Action without a Formal Meeting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
                    7. Failure of the Trustees to Agree—Arbitration . . . . . . . . . . . . . . . . . . . . . . . . 8
                    8. Election of Officers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
                    9. Duties of Officers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
                   10. Authorized Signatures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9
                   11. Compensation and Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .10
                   12. Benefits to Trustees Not Prohibited . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
           ARTICLE V — PARTICIPATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .11
                    1. Bargaining Unit Employees Entitled to Participate                           . . . . . . . . . . . . . . . . . . .11
                    2. Labor Organization Employees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .11
                    3. Non-Bargaining Unit Employees of Participating Employers . . . . . . . . . . . 11
                    4. Transferred Employees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12
                    5. Trust Fund Employees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12
                    6. Unauthorized Participation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12
                    7. Sole Proprietors and Partners Ineligible . . . . . . . . . . . . . . . . . . . . . . . . . . . . .12
                    8. Participation of Non-Bargaining Unit Employees . . . . . . . . . . . . . . . . . . . . .12
           ARTICLE VI — TRUSTEE RESPONSIBILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
                    1. General Duty - Receipt of Contributions and Administration of the Retirement
                       Benefit Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
                    2. Compliance with the Internal Revenue Code . . . . . . . . . . . . . . . . . . . . . . . . 13
                    3. Funding Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .13
                    4. Basis of Payments to and from Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . 13
                    5. Application of Trust Fund Assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                    6. Fiduciary Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14


                                                                  —B—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 11
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 12 of 106 Page ID #:12




                    7. Deposits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14
                    8. Investments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14
                    9. Specifically Permitted Investments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                  10. Title to Investments and Other Assets . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                  11. Fidelity Bond . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
                  12. Records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
                  13. Annual Audit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15
                  14. Annual Actuarial Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16
                  15. Plan Description              . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16
                  16. Annual Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16
                  17. Statements of Accrued Pension Benefits . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
                  18. Pension Funding Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
                  19. Income Tax Withholding and Reporting . . . . . . . . . . . . . . . . . . . . . . . . . . . .17
                  20. Documents to be Examined or Furnished . . . . . . . . . . . . . . . . . . . . . . . . . . .17
                  21. Procedure for Establishing Funding Policy . . . . . . . . . . . . . . . . . . . . . . . . . .18
                  22. Payments to Pension Benefit Guaranty Corporation                                    . . . . . . . . . . . . . . . . . .18
                  23. Benefit Claim and Review Procedures . . . . . . . . . . . . . . . . . . . . . . . . . . . . .18
           ARTICLE VII — ALLOCATION OR DELEGATION OF TRUSTEE
                         RESPONSIBILITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .19
                    1. Allocation of Responsibilities to Committees . . . . . . . . . . . . . . . . . . . . . . . . 19
                    2. Delegation of Investment Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . 19
                    3. Delegation of Other Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
                    4. Review of Performance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .20
           ARTICLE VIII - TRUSTEE POWERS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
                    1. General Powers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
                    2. Specific Powers Discretionary                     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
                    3. Benefit Plan Being Administered . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
                    4. Amendments to the Benefit Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
                    5. Means of Providing Benefits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21
                    6. Facility of Payment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .22


                                                                    —C—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 12
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 13 of 106 Page ID #:13




                  7. Administrative Manager . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .22
                  8. Banking Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .22
                  9. Other Professional and Non-Professional Persons . . . . . . . . . . . . . . . . . . . . 22
                 10. Obtaining of Necessary Premises, Equipment, and Supplies . . . . . . . . . . . 22
                 11. Insurance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .22
                 12. Borrowing Money . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .23
                 13. Reserve Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .23
                 14. Payment of Taxes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .23
                 15. Refunds of Contributions Erroneously Paid . . . . . . . . . . . . . . . . . . . . . . . . . 23
                 16. Penalties for False or Withheld Information . . . . . . . . . . . . . . . . . . . . . . . . . 23
                 17. Correction of Errors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .23
                 18. Prosecution of Legal Actions or Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
                 19. Defense of Legal Actions or Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
                 20. Compromise of Legal Actions or Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
                 21. Subscription and Participation Agreements . . . . . . . . . . . . . . . . . . . . . . . . . 24
                 22. Participation in Non-Profit Educational Organizations . . . . . . . . . . . . . . . . 24
                 23. Reciprocity . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .24
                 24. Mergers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .25
                 25. Eligible Rollover Plan Distributions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
                 26. Interpretation and Application of Documents . . . . . . . . . . . . . . . . . . . . . . . 25
                 27. Adoption and Implementation of a Funding Improvement Plan and
                     Rehabilitation Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .25
           ARTICLE IX — CONTRIBUTIONS AND COLLECTIONS . . . . . . . . . . . . . . . . . . . 27
                  1. Contribution Reporting Forms                     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .27
                  2. Contributions Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .27
                  3. Contribution Due Date                 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .27
                  4. Delinquent Contributions                 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .27
                  5. Audit of Employer Books and Records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
                  6. Liquidated Damages, Attorneys Fees, Interest, and Other Charges . . . . . . . 28
                  7. Additional Liquidated Damages in Event of Court Judgement . . . . . . . . . . 28


                                                                 —D—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 13
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 14 of 106 Page ID #:14




                    8. Waiver of Charges . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .28
                    9. Protection of Employees in Cases of Delinquency . . . . . . . . . . . . . . . . . . . 28
                   10. Coordination with Provisions in Collective Bargaining Agreements . . . . . 29
           ARTICLE X — EMPLOYER WITHDRAWAL LIABILITY . . . . . . . . . . . . . . . . . . . 30
                    1. Calculation and Collection of Employer Withdrawal Liability . . . . . . . . . . 30
                    2. Determination of Amount of Unfunded Vested Benefits Allocable
                       to Withdrawing Employer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .30
                    3. Payment of Withdrawal Liability in Monthly Installments . . . . . . . . . . . . . 30
                    4. Adoption of Administrative Rules and Regulations . . . . . . . . . . . . . . . . . . . 30
                    5. Notice of Potential Withdrawal Liability . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
           ARTICLE XI — BENEFIT CLAIM, HEARING AND ARBITRATION
                        PROCEDURES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                    1. Hearings Required . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                    2. Requests for Hearings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                    3. Conduct of Hearings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                    4. Hearing Rules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                    5. Arbitration - Mandatory . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .32
                    6. Benefit Claim and Review Procedures for a Participating Employee or
                       Beneficiary . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
                    7. Sole and Exclusive Remedies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .33
           ARTICLE XII — LIMITATIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .34
                    1. Liabilities and Debts of Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .34
                    2. Liabilities and Debts of Participating Parties . . . . . . . . . . . . . . . . . . . . . . . . .34
                    3. Personal Liabilities of Trustees and Fiduciaries . . . . . . . . . . . . . . . . . . . . . .34
                    4. Judgments against Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .34
                    5. Participating Parties’ Rights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .34
                    6. Cessation of Participation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .35
                    7. Protection of Trust Fund, Contributions, and Benefits . . . . . . . . . . . . . . . . 35
                    8. Reliance upon Written Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
                    9. Agents of Trust Fund . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .35



                                                                   —E—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 14
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 15 of 106 Page ID #:15




           ARTICLE XIII —MISCELLANEOUS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                     1. Trust Fund Offices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                     2. Applicable Laws and Regulations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
                     3. Notices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                     4. Severability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                     5. Title—Words . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .36
                     6. Information to be Furnished and Distributed . . . . . . . . . . . . . . . . . . . . . . . . 36
           ARTICLE XIV—AMENDMENTS AND TERMINATION . . . . . . . . . . . . . . . . . . . . 37
                     1. Amendments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .37
                     2. Termination . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .37
                     3. Allocation upon Termination . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .37
           SIGNATORY PARTIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .39




                                                                     —F—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 15
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 16 of 106 Page ID #:16




                                                   PREAMBLE

                WHEREAS, the signatory parties (or their predecessors in interest) did previously
           execute a “Retirement Benefit Plan”, with an effective date of October 1, 1955, which
           document created and governed a joint labor-management employee pension benefit fund
           presently known as the
                                                GCIU — Employer
                                                 Retirement Fund
                                                       and
                WHEREAS, said document did also create an employee pension benefit plan present-
           ly known as the
                                               GCIU — Employer
                                             Retirement Benefit Plan
                                                      and
                WHEREAS, said document was subsequently amended in several respects, and
                WHEREAS, said document was adopted in accordance with the applicable provi-
           sions of Section 302(c) of the Labor Management Relations Act of 1947 and applicable
           provisions of the Internal Revenue Code, and
                WHEREAS, the enactment of the Employee Retirement Income Security Act of 1974
           mandated the adoption of certain substantive changes in the documents governing employ-
           ee pension benefit funds and thus required amendment of the existing document, and
                WHEREAS, the Trustees have again determined to revise and restate the existing
           Trust Agreement so as to further take into account contemporary needs and conditions,
           including amendments which have been made since the September 1, 1999 revision,
                NOW THEREFORE, the Trustees and remaining signatory parties do hereby revise
           and restate the “Trust Agreement”, as follows:




                                                      —1—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 16
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 17 of 106 Page ID #:17




                                              ARTICLE I
                                        DECLARATION OF TRUST

           1.   Name
                The Trustees and the remaining signatory parties hereby reaffirm the declaration and
           establishment of a Trust Fund known as the
                                               GCIU — Employer
                                                Retirement Fund
                The Trustees may hold property, enter into contracts, and in all matters act on behalf
           of the Trust Fund in such name. The Trust Fund may sue or be sued in such name.
           2.   Purpose
                The purpose of the Trust Fund is to provide an entity to which contributions from par-
           ticipating employers can be paid and through which the Trustees can administer the
           GCIU—Employer Retirement Benefit Plan for the benefit of the participating employees
           for whom such contributions have been paid, and their beneficiaries.
           3.   Nature of Trust Fund
                The Trust Fund is a “trust” as contemplated by Section 302(c)(5) of the Labor
           Management Relations Act of 1947; a “trust” as contemplated by Section 401(a) of the
           Internal Revenue Code; and a “trust” as contemplated by Section 403(a) of the Employee
           Retirement Income Security Act of 1974. It is an entity separate and apart from the par-
           ticipating employers, employer associations, and labor organizations.
           4.   Duration of Trust Fund
                The Trust Fund shall continue in existence on an indefinite basis, contemporaneous-
           ly with the term of this Trust Agreement.
           5.   Term of Trust Agreement
                This revised and restated Trust Agreement shall be effective as of December 1, 2012,
           and shall continue indefinitely until such time as it may be terminated in accordance with
           the provisions of Article XIV hereof.




                                                     —2—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 17
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 18 of 106 Page ID #:18




                                                  ARTICLE II
                                                 DEFINITIONS

                The following definitions shall govern in this Trust Agreement:
                1. “Beneficiary”—any person designated by a participating employee, under the terms
           of the Retirement Benefit Plan, to receive benefits, if any, upon the death of such participat-
           ing employee.
                 2. “Collective bargaining agreement”—a written agreement between a participating
           employer and a participating labor organization, providing generally for wages, hours, and
           working conditions, by the terms of which the employer is obligated to make contributions
           to the Trust Fund on behalf of the bargaining unit employees covered by such an agreement.
                 3. “Contributions”—the payments which a participating employer is obligated to
           make to the Trust Fund pursuant to the terms of a collective bargaining agreement, subscrip-
           tion agreement, or participation agreement.
                4. “Participating employee”—an individual employed by a participating employer and
           for whom that employer makes contributions to the Trust Fund, as allowed by the provisions
           of Article V, Sections 1, 2, 3, 4, and 5 and any individual who formerly was so employed and
           who has achieved vested or retired status under the terms of the Retirement Benefit Plan.
                 5. “Participating employer”—any employing entity that is party to a collective
           bargaining agreement or subscription agreement with a participating labor organization, as
           allowed by the provisions of Article V, Section 1 hereof. An employing entity may be a sole
           proprietorship, partnership, unincorporated association, corporation, or joint venture; or the
           United States of America; or any state, county or municipality; or other public agency, pub-
           lic corporation, or governmental unit.
                A participating labor organization, or the Trust Fund, or any related trust fund, shall also
           be considered as a “participating employer” for the limited purpose of allowing the employ-
           ees of such entities to participate in the Trust Fund, as permitted by Article V, Sections 2 and
           5 hereof.
                6. “Participating employer association”—any employer association or multi-employer
           bargaining group that is party to a collective bargaining agreement with a participating labor
           organization, as allowed by the provisions of Article V, Section 1 hereof.
                7. “Participating labor organization”—Graphic Communications Conference of the
           International Brotherhood of Teamsters, and any local union, district council, joint district
           council, conference, or other bargaining agency affiliated with or represented by the
           Conference, that has entered into a collective bargaining agreement or subscription agree-
           ment with a participating employer or employer association, as allowed by the provisions of
           Article V, Section 1 hereof.
                 8. “Participation agreement”—a written agreement, in a form approved by the
           Trustees, by the terms of which a participating employer is obligated to make contributions
           to the Trust Fund on behalf of the non-bargaining unit employees covered by such an agree-
           ment.
               9. “Pension benefits” or “employee pension benefits”—the pension and related
           benefits provided in the Retirement Benefit Plan.

                                                      —3—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 18
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 19 of 106 Page ID #:19




                10.“Related trust fund”—an employee benefit trust fund, other than this Trust Fund,
           to which participating employers make contributions as required by collective bargaining
           agreements with participating labor organizations.
                11. “Retirement Benefit Plan”—The GCIU—Employer Retirement Benefit Plan as
           constituted on the effective date of this Trust Agreement and as hereafter amended.
               12. “Signatory parties”—the parties who have created this Trust Agreement and
           whose identities and signatures appear on the last page hereof and their successors. (See
           Note on page 40)
                13. “Subscription agreement”—a written agreement, in a form approved by the
           Trustees, by the terms of which a participating employer and participating labor organiza-
           tion subscribe to the terms and provisions of this Trust Agreement, and by the terms of
           which an employer is obligated to make contributions to the Trust Fund on behalf of the
           bargaining unit employees covered by such an agreement.
                14. “Trustees” or “Board of Trustees”—the Trustees of the Trust Fund and their suc-
           cessors.
               15. “Trust” or “Trust Fund”—the entity created by this Trust Agreement and all
           property and money held by such entity, including all contract rights and records.




                                                     —4—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 19
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 20 of 106 Page ID #:20




                                                  ARTICLE III
                                                THE TRUSTEES

           1.   The Board of Trustees
                The Trust Fund and the Retirement Benefit Plan shall be controlled and administered
           by a Board of Trustees composed of Employer Trustees and Labor Organization Trustees.
           2.   Statutory Capacities of Trustees
                For purposes of complying with Section 302(c)(5)(B) of the Labor Management
           Relations Act of 1947, the participating employers shall be represented, in the administra-
           tion of the Trust Fund, by the Employer Trustees; and the participating employees shall be
           represented by the Labor Organization Trustees.
                For purposes of complying with the various provisions of the Employee Retirement
           Income Security Act of 1974 the Trustees shall be considered as “named fiduciaries”,
           “fiduciaries”, the “plan administrator”, and the “plan sponsor”, as those terms are used in
           the Act.
           3.   Agents for Service of Process
                 The Trustees shall also be considered as agents of the Trust Fund for the purpose of
           accepting service of legal process, provided that the Trustees may designate their admin-
           istrative manager, or another person, as agent of the Trust Fund for this purpose.
           4.   Number of Trustees
                There may be up to eighteen (18) Trustees, nine (9) of whom shall be Employer
           Trustees and nine (9) of whom shall be Labor Organization Trustees.
           5.   Alternate Trustees
                There may also be up to ten (10) alternate Trustees, five (5) of whom shall be alter-
           nate Employer Trustees and five (5) of whom shall be alternate Labor Organization
           Trustees.
                In the event any Employer Trustee is absent from any meeting of the Trustees he may
           designate an alternate Employer Trustee to serve in his place and stead. If the absent
           Employer Trustee fails to make such a designation, the Employer Trustees who are pre-
           sent at the meeting may designate an alternate Employer Trustee to serve in the place and
           stead of the absent Trustee.
                In the event any Labor Organization Trustee is absent from any meeting he may
           designate an alternate Labor Organization Trustee to serve in his place and stead. If the
           absent Labor Organization Trustee fails to make such a designation, the Labor
           Organization Trustees who are present at the meeting may designate an alternate Labor
           Organization Trustee to serve in the place and stead of the absent Trustee.
                The alternate Trustees, if any, shall be appointed in the same manner and retain such
           appointment under the same conditions as the regular Trustees. When designated to serve
           for a regular Trustee, and while serving, an alternate Trustee shall have all of the powers
           and responsibilities of a regular Trustee.


                                                      —5—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 20
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 21 of 106 Page ID #:21




           6.   Identity of Present Trustees
               The regular and alternate Trustees serving as of the revised date of this Trust
           Agreement are:

                Employer Trustees                     Labor Organization Trustees
                Hugh Gaylord                          Edward A. Treacy
                Jim Janiga                            Stephen E. Northup
                Joseph Conley                         John D. Bachler
                Thomas E. Phillips                    George Tedeschi
                Tom Sarnecki
                                                      Alternate Labor Organization Trustees
                                                      Ralph Meers

           7.   Appointment of Successor Employer Trustees
                In the event of the termination of appointment, resignation, or death of an Employer
           Trustee, a successor Employer Trustee shall be appointed by unanimous action of the
           remaining Employer Trustees.
           8.   Appointment of Successor Labor Organization Trustees
                 In the event of the termination of appointment, resignation, or death of a Labor
           Organization Trustee, a successor Labor Organization Trustee shall be appointed by unan-
           imous action of all of the signatory labor organizations. If any signatory labor organiza-
           tion fails, within sixty (60) days, to respond to a suggested appointment made by the other
           signatory labor organizations, that signatory labor organization will be deemed to have
           waived its rights to participate in or to contest the appointment.
           9.   Individuals Disqualified from Service as Trustees
                No individual who has been convicted of any of the crimes listed in Section 411(a)
           of the Employee Retirement Income Security Act of 1974 shall serve as a Trustee during
           the period of disqualification specified in the statute.
           10. Acceptance of Appointment by Trustees
                Each Trustee shall sign a document accepting his appointment as Trustee and agree-
           ing to abide by the terms and provisions of this Trust Agreement.
           11. Term of Appointment
                Each Trustee shall serve until termination of appointment, resignation, or death.
           12. Termination of Appointment by Appointing Entity
               The appointment of an Employer Trustee may be terminated, at any time, by unani-
           mous action of the remaining Employer Trustees.
               The appointment of a Labor Organization Trustee may be terminated, at any time, by
           unanimous action of all of the signatory labor organizations.
                The termination of a Trustee’s appointment shall be effective upon the termination
           date specified in a written notice of termination, executed by the group of appropriate
           Employer Trustees or signatory labor organizations. Any such notice shall be addressed to


                                                     —6—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 21
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 22 of 106 Page ID #:22




           the Trustees and shall be mailed to the Trust Fund’s administrative office.
           13. Termination of Appointment for Failure to Attend Meetings
                 The appointment of a Trustee shall be automatically terminated if such Trustee fails
           to attend three (3) consecutive meetings of the Trustees, without being excused from atten-
           dance by specific action of the remaining Trustees noted in the minutes. Alternate Trustees
           are exempt from this requirement.
           14. Termination of Appointment for Conviction of a Crime
                The appointment of a Trustee shall be automatically terminated if such Trustee is con-
           victed of any of the crimes listed in Section 411(a) of the Employee Retirement Income
           Security Act of 1974. If a Trustee who is so disqualified should continue to serve as a
           Trustee, in circumstances where the remaining Trustees have no knowledge of his dis-
           qualification, such service shall not invalidate any of the actions or decisions of the
           Trustees during the period of such service.
           15. Termination of Appointment for Mental Incapacity
                The appointment of a Trustee shall be automatically terminated if such Trustee is
           declared mentally incompetent by court decree.
           16. Resignation of Appointment
                A Trustee may resign his appointment at any time. Such resignation shall be effective
           upon the resignation date specified in a written notice of resignation. Any such notice shall
           be addressed to the Trustees and shall be mailed to the Trust Fund’s administrative office.
           17. Vacancies
                No vacancy in the position of Trustee shall impair the power of the remaining
           Trustees to administer the affairs of the Trust Fund so long as a quorum exists as specified
           in Article IV, Section 2 hereof.
           18. Return of Books and Records
                 In the event of the termination of appointment, resignation, or death of a Trustee, the
           Trustee (or his legal guardian, heirs, or personal representative) shall, upon the request of
           the Chairman or the Secretary or of the administrative manager, forthwith turn over to the
           administrative manager, any and all records, books, documents, monies, and other prop-
           erty in the possession of the Trustee, or under his control, that belong to the Trust Fund or
           that were received by him in his capacity as Trustee.




                                                      —7—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 22
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 23 of 106 Page ID #:23




                                           ARTICLE IV
                                   TRUST FUND ADMINISTRATION
           1.   Manner of Voting
                Any action to be taken by the Trustees shall require a favorable vote by the Employer
           Trustees and by the Labor Organization Trustees, according to the unit method of voting.
           The Employer Trustees shall have but one vote among them (which shall be determined
           by a majority of the Employer Trustees present) and the Labor Organization Trustees shall
           have but one vote among them (which shall be determined by a majority of the Labor
           Organization Trustees present).
                Any Trustee including the Chairman or Secretary may offer or second any motion or
           resolution for the Trustees’ consideration. Any individual Trustee shall be entitled, upon
           request, to have his vote recorded in the official minutes.
           2.   Constitution of a Quorum
                To constitute a quorum at any meeting of the Trustees there must be present at least
           three (3) Employer Trustees, or duly designated alternates, and three (3) Labor
           Organization Trustees, or duly designated alternates.
           3.   Proxies Prohibited
                To encourage full attendance at meetings of the Trustees and due consideration of the
           matters being voted upon, there shall be no proxies. A Trustee must be present in order to
           cast a vote.
           4.   Regular Meetings
                The Trustees shall hold regular periodic meetings consistent with the needs of Trust
           Fund business, provided that there shall be at least two (2) regular meetings held during
           each calendar year. The Trustees shall determine the time and place of all such meetings.
           5.   Special Meetings
                Either the Chairman or the Secretary or any two (2) Trustees (one Employer and one
           Labor Organization Trustee) may call a special meeting of the Trustees by giving written
           notice to all the other Trustees of the time and place of such meeting, at least thirty (30)
           days before the date set for the meeting, provided that thirty (30) days advance notice shall
           not be necessary if all Trustees are agreeable to an earlier meeting.
           6.   Action without a Formal Meeting
                The Trustees may take action without a formal meeting by means of the presentation
           of a written motion or resolution sent to all Trustees by the administrative manager and the
           subsequent obtaining of Trustee votes on the motion or resolution in letters, by email, or
           by facsimile transmission sent by each Trustee to the administrative manager. Any such
           action shall be reported in the minutes of the next formal meeting.
           7.   Failure of the Trustees to Agree—Arbitration
                In the event the Employer Trustees and Labor Organization Trustees should deadlock
           on any matter submitted for their consideration, the dispute may be referred by either
           group of Trustees to an impartial arbitrator in accordance with the labor arbitration rules
           of the American Arbitration Association. A deadlock shall be deemed to occur when there

                                                     —8—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 23
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 24 of 106 Page ID #:24




           is a tie vote on any motion before the Trustees.
                 The Trustees shall attempt to agree on the joint submission of a statement of the issue
           in dispute. However, if the Trustees cannot jointly agree upon such a statement, each group
           of Trustees shall submit to the arbitrator, in writing, its version of the issue in dispute. As
           part of his award, the arbitrator shall state his determination as to the exact issue.
                The decision and award of the arbitrator shall be final and binding upon the
           Trustees and upon all parties whose interests are affected thereby.
                 The expenses of any such arbitration, including any court proceedings relating there-
           to, and the fee of the arbitrator and the reasonable attorney’s and witness fees of the par-
           ties, shall be chargeable to the Trust Fund.
                 The procedure specified in this Section shall be the sole and exclusive procedure
           for the resolution of deadlocked issues.
           8.   Election of Officers
                The Trustees shall elect a Chairman, Vice-Chairman, Secretary and Assistant
           Secretary. Two of these officers shall be Employer Trustees and two shall be Labor
           Organization Trustees. When the Chairman is an Employer Trustee, the Vice-Chairman
           shall also be an Employer Trustee; when the Secretary is a Labor Organization Trustee, the
           Assistant Secretary shall also be a Labor Organization Trustee, or vice-versa.
                The officers shall hold office indefinitely, provided that at the first regular meeting in
           each odd numbered year, either the Employer Trustees or the Labor Organization Trustees
           may obtain, on their request, a rotation of all offices and a new election of all officers.
                 An officer may resign his office at any time. Such resignation shall be effective upon
           the resignation date specified in a written notice of resignation. Any such notice shall be
           addressed to the Trustees and shall be mailed, emailed or faxed to the Trust Fund’s admin-
           istrative office. In case of the resignation, death, or termination of appointment of either
           the Chairman or the Secretary, there shall be a new election of all offices. In case of the
           resignation, death, or termination of appointment of either the Vice-Chairman or the
           Assistant Secretary, there shall be a new election of that office only.
           9.   Duties of Officers
                The Chairman shall chair the meetings of the Trustees, shall appoint all committees
           and shall carry out such other duties as the Trustees may assign to him. The Vice-
           Chairman, in the absence of the Chairman, shall act in place of the Chairman and perform
           the Chairman’s duties.
                The Secretary shall advise the Trustees as to all correspondence and financial reports
           pertaining to the Trust Fund and shall keep minutes or records of all meetings, proceed-
           ings, and actions of the Trustees, provided that these particular responsibilities may be del-
           egated to the administrative manager or to other professional persons retained by the
           Trustees. The Assistant Secretary, in the absence of the Secretary, shall act in place of the
           Secretary and perform the Secretary’s duties.
           10. Authorized Signatures
                The Chairman or the Vice-Chairman, and the Secretary or the Assistant Secretary,
           shall sign all negotiable instruments, certificates, contracts, government reports, and other


                                                      —9—

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 24
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 25 of 106 Page ID #:25




           legal documents on behalf of the Trust Fund, provided that the authority for signing nego-
           tiable instruments may be delegated to the administrative manager, corporate trustee (if
           any), depository bank, or custodian bank. All persons doing business with the Trust Fund
           may rely on such signatures.
                 If the Trust Fund issues benefit checks to participating employees or their beneficia-
           ries, the signatures of the Chairman and Secretary may be affixed thereto by a facsimile
           signature device, under safeguards determined by the Trustees.
           11. Compensation and Expenses
                No Trustee shall receive any compensation from the Trust Fund for services as a
           Trustee.
                 Each Trustee (and each alternate Trustee who is called upon to substitute for an
           absent Trustee) shall be reimbursed out of the Trust Fund for all expenses properly and
           actually incurred by him in the administration of the Trust Fund. The Trustees shall estab-
           lish the conditions for the reimbursement of expenses.
           12. Benefits to Trustees Not Prohibited
                Nothing in this Trust Agreement shall prohibit a Trustee from receiving any benefits
           under the terms of the Retirement Benefit Plan, if he is otherwise eligible for the same as
           a participating employee or as a beneficiary of a participating employee.




                                                    — 10 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 25
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 26 of 106 Page ID #:26




                                                  ARTICLE V
                                                PARTICIPATION

           1.   Bargaining Unit Employees Entitled to Participate
                Employees in bargaining units covered by collective bargaining agreements between
           employers and employer associations in the printing and paper products industry and the
           Graphic Communications Conference of the International Brotherhood of Teamsters, or
           any local union, district council, joint district council, conference or other bargaining
           agency affiliated with, merged with, or represented by the Conference, shall be entitled to
           participate in this Trust Fund.
                 The Trustees, however, shall have the authority to decline or terminate the participa-
           tion of a particular bargaining unit if (a) the bargaining parties fail to provide the Trustees
           with a copy of their collective bargaining agreement or if the language of the contribution
           provision in such agreement does not meet the requirements of the Trustees, provided that
           the Trustees, in their discretion, may accept a subscription agreement in lieu of, or to sup-
           plement, a collective bargaining agreement; (b) the negotiated contribution rate is lesser,
           or greater, than the contribution rate or rates allowable under the terms of the Retirement
           Benefit Plan, provided that the Trustees, in their discretion, may accept the different rate
           and establish different eligibility rules or benefit formulas for the bargaining unit employ-
           ees affected; (c) to allow participation as requested would violate any established rule, pol-
           icy, or procedure governing participation in the Trust Fund; or (d) there exist other facts
           and circumstances which, in the Trustees’ discretion, justify a declination or termination
           of participation.
           2.   Labor Organization Employees
                Employees of a participating labor organization may participate in the Trust Fund,
           provided that the labor organization executes a participation agreement by the terms of
           which it agrees to make contributions to the Trust Fund on behalf of such employees.
                The rate at which the labor organization makes contributions to the Trust Fund shall
           not exceed the highest negotiated rate in the geographical area encompassed by that labor
           organization.
           3.   Non-Bargaining Unit Employees of Participating Employers
                Non-bargaining unit employees of a participating employer may participate in the
           Trust Fund, provided that the employer executes a participation agreement by the terms of
           which it agrees to make contributions to the Trust Fund on behalf of such employees. The
           contribution rate for nonbargaining unit employees shall be a monthly rate equivalent to
           that which the participating employer is required to pay for its bargaining unit employees.
           Contributions must be paid on all employees falling within an appropriate group as fol-
           lows:
                Group A—Office clerical employees. All office clerical employees at a particular
           establishment must be considered as a group and the employer must make contributions
           for all office clerical employees within such group.
                Group B—Managerial employees/business agents/officers. All managerial employ-
           ees, business agents and officers at a particular establishment must be considered as a

                                                      — 11 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 26
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 27 of 106 Page ID #:27




           group and the employer must make contributions for all employees within such group.
           Further, no contributions shall be accepted for a managerial employee, business agent or
           officer group unless the employer also contributes for the remaining employees at that
           establishment.
                Group C—Foremen and superintendents of printing department. All non-contract
           foremen and superintendents of the printing department at a particular establishment must
           be considered as a group and the employer must make contributions for all foremen and
           superintendents in such group.
               Group D—Other non-bargaining groups. The Trustees may recognize and allow other
           groups of non-bargaining unit employees to participate, as they may determine.
           4.   Transferred Employees
                Individual participating employees who may be transferred from a bargaining unit
           position to a non-bargaining unit position at a particular establishment may continue to
           participate in the Trust Fund, provided that the participating employer makes contributions
           for all such employees. The contribution rate for transferred employees shall be a month-
           ly rate equivalent to that which the participating employer is required to pay for its bar-
           gaining unit employees.
           5.   Trust Fund Employees
                Employees of the Trust Fund (if any), or of a related trust fund may participate in the
           Trust Fund, provided that the Trustees authorize such participation. The cost of such par-
           ticipation shall be chargeable to the Trust Fund or to the related trust fund.
           6.   Unauthorized Participation
                The only individuals who are eligible to participate in and receive benefits from the
           Trust Fund shall be those employees in the bargaining units and other groups described in
           Sections 1, 2, 3, 4, and 5 above. It is expected that participating employers will submit
           contributions only on behalf of such employees. The receipt by the Trust Fund of contri-
           butions which may be submitted on behalf of individuals who are not eligible to partici-
           pate shall not stop the Trustees from declining or terminating the participation of such
           individuals nor shall it constitute a waiver of any of the provisions of this Article or of the
           Retirement Benefit Plan.
           7.   Sole Proprietors and Partners Ineligible
                Sole proprietors and partners are not to be considered as participating employees and
           shall not be eligible to participate in and receive benefits from the Trust Fund.
           8.   Participation of Non-Bargaining Unit Employees
                It is intended that the participation of groups described in Sections 2, 3, 4 and 5 above
           (and the resulting coverage under and benefits from this Retirement Benefit Plan) will be
           in accordance with the non-discrimination laws contained in the Tax Reform Act of 1986
           and the Technical and Miscellaneous Revenue Act of 1988 and any amendments or regu-
           lations issued subsequent thereto, to the extent such laws and regulations are applicable to
           this Trust Fund and the Retirement Benefit Plan. Any omissions or oversights will be
           resolved in accordance with the applicable laws and regulations.



                                                     — 12 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 27
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 28 of 106 Page ID #:28




                                             ARTICLE VI
                                      TRUSTEE RESPONSIBILITIES

           1.   General Duty—Receipt of Contributions and
                Administration of Retirement Benefit Plan
                It shall be the general duty of the Trustees to receive the employer contributions and
           any other income or assets which they may obtain and, with such, to administer the
           Retirement Benefit Plan.
                Additionally, the Trustees shall have the specific duties set forth in this Article and
           such other duties as are imposed upon them by Section 302(c) of the Labor Management
           Relations Act of 1947, the Employee Retirement Income Security Act of 1974, and other
           applicable laws.
           2.   Compliance with the Internal Revenue Code
                The Trustees shall administer the Trust Fund and the Retirement Benefit Plan so that,
           to the extent allowed in the Internal Revenue Code, employer contributions are tax
           deductible and the Trust Fund is tax-exempt.
           3.   Funding Standards
                 The Trustees, with the assistance of their enrolled actuary, shall establish and main-
           tain a funding standard account, as required by Section 304(b)(l) of the Employee
           Retirement Income Security Act of 1974, for the purpose of determining that the
           Retirement Benefit Plan remains actuarially sound according to the funding standards
           imposed by such Act. The funding standard account shall be reviewed by the Trustees at
           least once each year and on occasions when the Trustees are considering amendments to
           the Retirement Benefit Plan which involve an actuarial cost.
                The Trustees shall administer the Trust Fund and the Retirement Benefit Plan so that,
           to the extent such is reasonably within their control, the Plan does not accrue an uncorrect-
           ed “accumulated funding deficiency”, as defined in Section 304(a) of the Employee
           Retirement Income Security Act of 1974. If it should be determined that an “accumulated
           funding deficiency” has accrued or will accrue, such deficiency may be corrected by the
           participating employers and labor organizations, through an adjustment in the amount of
           contributions, or by the Trustees, through an amendment of the Retirement Benefit Plan
           adjusting the level of benefits.
                The foregoing provision shall not be interpreted as a guarantee that the Retirement
           Benefit Plan will never accrue an uncorrected “accumulated funding deficiency” or as an
           indemnification on the part of the Trustees as to any liability which may be imposed upon
           a participating employer with respect to such deficiency under the applicable provisions
           of such Act or the Internal Revenue Code.
           4.   Basis of Payments to and from Trust Fund
                The basis on which the employer contributions are made to the Trust Fund shall be
           as specified in the underlying collective bargaining agreement, subscription agreement or
           participation agreement. The basis on which benefits are paid out of the Trust Fund shall
           be as specified in the Retirement Benefit Plan.


                                                      — 13 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 28
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 29 of 106 Page ID #:29




           5.   Application of Trust Fund Assets
                As required by Section 403(c)(l) of the Employee Retirement Income Security Act of
           1974, the assets of the Trust Fund shall never inure to the benefit of any participating
           employer and shall be held for the exclusive purposes of providing benefits to participat-
           ing employees and their beneficiaries and defraying reasonable administrative expenses.
           6.   Fiduciary Standards
                As required by Section 404(a)(l)(A) and (B) of the Employee Retirement Income
           Security Act of 1974, the Trustees shall discharge their duties and administer the Trust
           Fund assets solely in the interest of the participating employees and their beneficiaries and
           for the exclusive purpose of (a) providing benefits to participating employees and their
           beneficiaries and (b) defraying reasonable expenses of benefit plan administration.
                In carrying out their duties the Trustees shall act with the care, skill, prudence, and
           diligence under the circumstances then prevailing that a prudent man acting in a like
           capacity and familiar with such matters would use in the conduct of an enterprise of a like
           character and with like aims.
           7.   Deposits
                 The Trustees shall deposit the contributions or any other monies which they may
           receive, in one or more banks or similar financial institutions supervised by the United
           States or a state, pending the allocation of such monies for the payment of current bene-
           fits and expenses, or for investment.
           8.   Investments
                The Trustees shall invest all contributions or other monies not required for the pay-
           ment of current benefits and expenses. The Trustees may invest and reinvest in bank
           accounts, savings and loan accounts, securities, mortgages, deeds of trust, notes, commer-
           cial paper, real estate, insurance contracts, and in such other property, real, personal, or
           mixed, as they deem prudent provided that in the making of investments the Trustees shall
           diversify such investments as required by Section 404(a)(l)(C) of the Employee
           Retirement Income Security Act of 1974 so as to minimize the risk of large losses, unless
           under the circumstances it is clearly prudent not to do so. Further, no investment shall be
           made which would constitute a “prohibited transaction” within the meaning of Section 406
           of such Act, provided that the Trustees shall have the authority to apply to the Secretary
           of Labor for a conditional or unconditional exemption from any of the “prohibited trans-
           action” rules, as they may deem necessary.
           9.   Specifically Permitted Investments
                In the event the Trustees designate one or more banks or similar financial institutions
           supervised by the United States or a state to serve as custodian of the trust assets, or as a
           corporate co-trustee, or in another fiduciary capacity, the monies belonging to the Trust
           Fund may be invested in the accounts of such bank or institution, provided that such
           accounts bear a reasonable interest rate.
                 Further, to the extent allowed by law, the monies of the Trust Fund may be invested
           in (a) a common or collective trust fund or pooled investment fund maintained by a bank
           or trust company supervised by the United States or a state or (b) in a pooled investment
           fund of an insurance company, or (c) in a group trust sponsored by a qualified investment

                                                     — 14 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 29
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 30 of 106 Page ID #:30




           manager as that term is defined in Section 3(38) of the Employee Retirement Income
           Security Act of 1974, even though such bank, trust company, insurance company, or
           investment manager is a party-in-interest as that term is designated in Section 3(14) of the
           Employee Retirement Income Security Act of 1974, provided that the bank, trust compa-
           ny, insurance company, or investment manager receives not more than reasonable com-
           pensation for managing such an investment.
                 Finally, to the extent permitted by law, the monies of the Trust Fund may also be
           invested in certain alternative investments, including, but not limited to, REITS, private
           equity funds, infrastructure funds, and instruments comprising risk parity and real return
           strategies, subject to the investment criteria set out in Section 8 above.
           10. Title to Investments and Other Assets
                Title and voting rights to all investments or other assets of the Trust Fund shall be
           maintained in the name of the Trust Fund provided that for convenience in transferring
           securities, title and voting rights to such securities may be held in the name of the Trust
           Fund’s custodian bank, or of its nominee.
                Except as may be authorized by regulation of the Secretary of Labor the indicia of
           ownership of all investments and other assets of the Trust Fund shall not be maintained
           outside the jurisdiction of the district courts of the United States.
           11. Fidelity Bond
                The Trustees shall procure a fidelity bond in the amount required by Section 412 of
           the Employee Retirement Income Security Act of 1974 covering the Trustees, the
           administrative manager, and all other persons who receive, handle, disburse, or otherwise
           exercise custody or control of any of the funds or other property of the Trust Fund. The
           cost of such bond shall be chargeable to the Trust Fund.
           12. Records
                The Trustees shall maintain records of their administration of the Trust Fund and the
           Retirement Benefit Plan, including records of all receipts and disbursements, all invest-
           ments purchased or sold, all participating employee listings, all minutes of Trustee meet-
           ings, and all correspondence. No such record shall be destroyed except upon the specific
           action of the Trustees and destruction shall not be directed until a period of eight (8) years
           has elapsed from the date the record was created, unless some additional period is required
           by law.
           13. Annual Audit
                 The Trustees shall engage, on behalf of the participating employees and their benefi-
           ciaries, an independent qualified public accountant as that term is defined in Section
           103(a)(3)(D) of the Employee Retirement Income Security Act of 1974 and shall autho-
           rize such accountant to conduct an annual financial examination of the Trust Fund, as
           required by Section 103(a)(3)(A) of such Act, and such other examinations as the Trustees
           may deem necessary. The cost of such examinations shall be chargeable to the Trust Fund.
                A statement of the results of each annual examination shall be submitted to the
           Trustees for their review and, further, shall be made part of the Trust Fund’s annual report.




                                                      — 15 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 30
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 31 of 106 Page ID #:31




           14. Annual Actuarial Statement
                The Trustees shall engage, on behalf of the participating employees and their
           beneficiaries, an enrolled actuary, as that term is defined in Section 103(a)(4)(C) of the
           Employee Retirement Income Security Act of 1974, and shall authorize such actuary to
           prepare an annual actuarial statement as to the Retirement Benefit Plan, as required by
           Section 103(d) of such Act. The cost of such statement shall be chargeable to the Trust
           Fund.
                The annual actuarial statement shall be submitted to the Trustees for their review and,
           further, shall be made part of the Trust Fund’s annual report.
                The enrolled actuary shall also be authorized to conduct an annual actuarial valuation
           as required under Section 304(c)(7) of such Act.
           15. Summary Plan Description
                 The Trustees shall furnish to the Department of Labor, upon request, any documents
           related to the employee benefit plan, including but not limited to the latest summary plan
           description, and any modifications or changes in the information contained in such
           description, as required by Section 104(a)(6) of the Employee Retirement Income Security
           Act of 1974.
                The Trustees shall also furnish to participating employees and to each beneficiary receiv-
           ing benefits copies of the summary plan description and copies of any modifications or
           changes in the information in such description, as required by Section 104(b)(l) of such Act.
           16. Annual Report
                The Trustees shall prepare and file with the Department of Labor an annual report as
           required by Sections 104 and 4065 of the Employee Retirement Income Security Act of
           1974 as amended. The Trustees shall also furnish a report to participating employers and
           the participating labor organizations within 30 days after the due date for filing of the
           annual report that contains the summary plan information set forth under Section 104 (d)
           of such Act. In no case shall a participating employer or participating labor organiza-
           tion be entitled to receive more than one copy of any such document described in Section
           104(d) of the Act during any one 12-month period. The Trustees may impose a reasonable
           charge to cover copying, mailing, and other costs of furnishing copies of the required
           information.
           17. Statements of Accrued Pension Benefits
                 As required by Section 105(a)(1)(B) of the Employee Retirement Income Security Act
           of 1974, the Trustees shall furnish a pension benefit statement at least every 3 years to each
           participating employee with a nonforfeitable accrued benefit and who is employed by a par-
           ticipating employer at the time the statement is to be furnished, and to a participating
           employee or beneficiary upon written request. The pension benefit statement shall indicate,
           on the basis of the latest information available, (a) the total benefits accrued and (b) the non-
           forfeitable pension benefits, if any, which have accrued, or the earliest date on which ben-
           efits will become nonforfeitable. Such statements may be delivered in written, electronic,
           or other appropriate form to the extent such form is reasonably accessible to the participat-
           ing employee or beneficiary. Alternatively, the Trustees may comply with the requirements
           of Section 105 (a) (1) (B) of such Act by providing at least once a year to participating


                                                      — 16 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 31
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 32 of 106 Page ID #:32




           employees notice of the availability of the pension benefit statement and the ways in which
           the participating employee may obtain such statement. Such notice may be delivered in
           written, electronic, or other appropriate form to the extent such form is reasonably accessi-
           ble to the participating employee. In no case shall a participating employee or beneficiary
           be entitled to more than one pension benefit statement in any 12-month period.
                In addition, the Trustees shall furnish to each participating employee who during the
           Plan Year separates from service covered by the Benefit Plan, who is entitled to a deferred
           vested benefit under the Benefit Plan as of the end of such Plan Year, and with respect to
           whom retirement benefits were not paid under the Benefit Plan during such Plan Year, a
           statement describing the nature, amount and form of the deferred vested benefit to which
           such participating employee is entitled. Such statement shall also include a notice to the
           participating employee of any benefits which are forfeitable if the participant dies before
           a certain date. The Trustees shall also file an annual registration statement with the Internal
           Revenue Service concerning participating employees to whom such statements have been
           issued, as required by Section 6057 of the Internal Revenue Code.
           18. Pension Funding Notice
                The Trustees shall provide an annual pension funding notice to the Pension Benefit
           Guaranty Corporation, to each participating employee and beneficiary, to the participating
           labor organization, and to each participating employer. The notice shall contain the specific
           information required for multiemployer plans as set forth under Section 101(f)(2) of the
           Employee Retirement Income Security Act of 1974 and shall be provided to the applicable
           parties not later than 120 days after the end of the Plan Year to which the notice relates. Such
           notice may be provided in written, electronic, or other appropriate form to the extent such
           form is reasonably accessible to persons to whom the notice is required to be provided.
           19. Income Tax Withholding and Reporting
                 The Trustees (or their duly appointed custodian bank) shall annually provide each
           retired employee or beneficiary receiving benefits with notice of the right to elect against
           withholding of income tax from his pension benefits and the right to revoke such election
           as required by Section 3405 of the Internal Revenue Code.
                 The Trustees shall also furnish to each retired employee or beneficiary receiving ben-
           efits an annual statement of the benefits paid to him, as required by Section 6051 (a) of
           such Code.
           20. Documents to be Examined or Furnished
                 The Trustees shall make copies of (a) this Trust Agreement, (b) the latest summary
           plan description, (c) the latest annual report, (d) the applicable collective bargaining agree-
           ment, and (e) any other contracts or instruments under which the employee pension bene-
           fit plan is established or operated available for examination by participating employees or
           their beneficiaries in the Trust Fund office as required by Section 104(b)(2) of the
           Employee Retirement Income Security Act of 1974.
                 The Trustees shall upon written request by any participating employee or beneficiary,
           furnish to the participating employee or beneficiary a copy of (a) this Trust Agreement,
           (b) the latest updated summary plan description, (c) the latest annual report, (d) any termi-
           nal report, (e) the applicable collective bargaining agreement, and (f) any other contracts
           or instruments under which the employee pension benefit plan is established or operated,

                                                      — 17 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 32
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 33 of 106 Page ID #:33




           as required by Section 104(b)(4) of such Act. Such copies shall be furnished within thirty
           (30) days of the request. The Trustees may impose a reasonable charge for such copies as
           may be allowed by regulation of the Secretary of Labor.
                 The Trustees shall also, upon written request by a participating employee or benefi-
           ciary, furnish to the participating employee or beneficiary a copy of a) any periodic actu-
           arial report (including any sensitivity testing received by the Trust Fund for any Plan Year
           which has been in the Trust Fund’s possession for at least 30 days, b) a copy of any quar-
           terly, semi-annual or other financial report prepared for the Trust Fund by any Fund
           Investment Manager or advisor or other fiduciary which has been in the Trust Fund’s pos-
           session for at least 30 days, and c) any application filed with the Secretary of the Treasury
           requesting an extension under Section 304 of the Act or Section 431 (d) of the Internal
           Revenue Code of 1986, as required by Section 101(k) of the Act subject to any limitations
           imposed by Section 101(k) with regard to individually identifiable information and pro-
           prietary information. Such copies shall be furnished within 30 days of the request but only
           one copy of any report or application may be received during one 12 month period. The
           Trustees may impose a reasonable charge to cover copying, mailing and other costs of fur-
           nishing copies of the information as may be allowed by regulations of the Secretary of
           Labor. This provision also applies to the participating employers and labor organizations.
           21. Procedure for Establishing Funding Policy
                 As required by Section 402(b)(l) of the Employee Retirement Income Security Act of
           1974, the Trustees shall meet periodically with the administrative manager, enrolled actu-
           ary, independent qualified public accountant, investment manager or managers (if any),
           and such other Trust Fund advisers as may be appropriate for the purpose of anticipating
           the short and long run financial needs of the Trust Fund and of establishing an appropri-
           ate funding policy and method for the Trust Fund.
               The funding policy and method shall be considered by the Trustees, or by their invest-
           ment manager or managers (if any), in the management of trust fund investments.
           22. Payments to Pension Benefit Guaranty Corporation
                 The Trustees shall pay to the Pension Benefit Guaranty Corporation the plan termina-
           tion insurance premiums fixed by the Corporation, as required by Section 4002(a) of the
           Employee Retirement Income Security Act of 1974. Such premiums shall be chargeable
           to the Trust Fund. Consistent with regulations issued by the Corporation, the Trustees shall
           have the authority to adopt a definition of a plan “participant” and to compute and pay pre-
           miums on the basis of that “definition”.
           23. Benefit Claim and Review Procedures
                The Trustees shall establish administrative procedures whereby a participating
           employee or beneficiary who makes a claim for benefits and that claim is denied, is noti-
           fied, in writing, of the reasons for such denial including specific references to the
           Retirement Benefit Plan provisions upon which the denial is based, a description of any
           additional information which is necessary to perfect the claim and why the information is
           necessary, and which afford such a participating employee or beneficiary a reasonable
           opportunity for a full and fair review, as required by Section 503 of the Employee
           Retirement Income Security Act of 1974. Such procedures shall include the Benefit Claim



                                                    — 18 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 33
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 34 of 106 Page ID #:34




           and Review Procedures for a participating employee or beneficiary as set out in Article
           XIII, Section 5 of the Retirement Benefit Plan
                                    ARTICLE VII
                ALLOCATION OR DELEGATION OF TRUSTEE RESPONSIBILITIES
           1.    Allocation of Responsibilities to Committees
                The Trustees may allocate to one or more committees of Trustees all or part of the
           following responsibilities, with full power to act: (a) the responsibility for managing the
           Trust Fund investments (if not otherwise delegated to a qualified investment manager); (b)
           the responsibility for reviewing and determining benefit claims of participating employees
           and their beneficiaries; (c) the responsibility for conducting hearings and issuing determi-
           nations as provided for in Article XI, Section 3 hereof; (d) the responsibility for resolving
           questions or problems that may be encountered in connection with payroll auditing or
           employer withdrawal liability activities; (e) the responsibility for resolving questions or
           problems that may be encountered in connection with the collection of delinquent employ-
           er accounts; (f) the responsibility for resolving questions or problems that may be encoun-
           tered in connection with the day-to-day work of the administrative manager; (g) the
           responsibility for reviewing the performance of the qualified investment managers (if
           any), and of the other persons retained by the Trustees.
                 In the event the Trustees elect to allocate any of the stated responsibilities they shall
           do so by the adoption of a motion or resolution calling for the appointment of a commit-
           tee of Trustees (consisting of equal numbers of Employer Trustees and Labor Organization
           Trustees) and specifying the particular responsibility that is being allocated. With respect
           to the responsibility that is allocated, the committee shall have the powers of the full Board
           of Trustees. Any action to be taken by the committee shall be determined according to the
           voting formula contained in Article IV, Section 1 hereof. If the committee members dead-
           lock on any matter submitted for their consideration such matter shall be referred to the
           full Board of Trustees for review and action.
                Nothing contained herein shall in any way limit the authority of the Trustees to cre-
           ate additional committees for the purpose of assisting with or expediting the affairs of the
           Trust Fund, provided that any such committee shall be empowered only to make recom-
           mendations with respect to the matters referred to it.
           2.    Delegation of Investment Responsibilities
                The Trustees may delegate all or part of their responsibilities for the management of
           the Trust Fund investments to one or more qualified investment managers, as that term is
           defined in Section 3(38) of the Employee Retirement Income Security Act of 1974, i.e.,
           (a) an investment adviser registered as such under the Investment Advisers Act of 1940,
           (b) a bank as defined in that Act, or (c) an insurance company qualified to manage,
           acquire, or dispose of employee benefit plan assets under the laws of more than one state.
                In the event the Trustees elect to delegate investment responsibility they shall do so
           by the adoption of a motion or resolution making the delegation to a designated invest-
           ment manager(s). The delegation shall be effective when the investment manager(s)
           accepts the delegation and acknowledges in writing his status as a fiduciary with respect
           to the Trust Fund.

                                                      — 19 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 34
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 35 of 106 Page ID #:35




           3.   Delegation of Other Responsibilities
                The Trustees may delegate all or part of their responsibilities with respect to the
           administration of the Trust Fund or the Retirement Benefit Plan (except investment
           responsibilities) to their administrative manager or to any other person whom they may
           designate for such purpose.
                In the event the Trustees elect to delegate a particular responsibility they shall do so
           by the adoption of a motion or resolution making the delegation to a designated person.
           The delegation shall be effective when the designated person accepts the delegation. If the
           delegation involves a responsibility other than one which is ministerial in nature, the des-
           ignated person shall also acknowledge in writing his status as a fiduciary with respect to
           the Trust Fund.
           4.   Review of Performance
                In the event the Trustees elect to allocate or delegate Trustee responsibilities they
           shall periodically review the performance of the persons to whom such responsibilities
           have been allocated or delegated.




                                                    — 20 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 35
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 36 of 106 Page ID #:36




                                               ARTICLE VIII
                                             TRUSTEE POWERS

           1.   General Powers
                Except as may be expressly limited by the terms of this Trust Agreement, the Trustees
           shall have full and exclusive authority to control and administer the Trust Fund and the
           Retirement Benefit Plan.
                The authority of the Trustees encompasses not only the specific powers recited in the
           various paragraphs of this Trust Agreement but also includes the general power to do all
           things and take all actions, including the expenditure of Trust Fund monies, which they
           may deem necessary to carry out the purpose of this Trust Agreement. The Trustees may
           implement their powers through the adoption of appropriate motions, resolutions, or
           administrative rules and regulations. Unless otherwise stated in this Trust Agreement, the
           Trustees will serve as fiduciaries in the creation, the administration and design of the
           Benefit Plan hereunder and in the implementation of any action resulting from these func-
           tions or in the exercise of any other general or specific power set out in this Trust
           Agreement.
           2.   Specific Powers Discretionary
                The recitation of specific powers in this Trust Agreement shall not be interpreted as
           compelling the exercise of any such power. The exercise of specific powers is discre-
           tionary with the Trustees.
           3.   Benefit Plan Being Administered
                The employee pension benefit plan being administered through this Trust Fund as of
           the effective date of this Trust Agreement is described as the
                                               GCIU—Employer
                                             Retirement Benefit Plan
           4.   Amendments to the Benefit Plan
                The Trustees shall have the authority to amend the Retirement Benefit Plan, in whole
           or in part, as they may determine. Such amendments may involve the rules under which
           participating employees and beneficiaries become eligible for pension benefits, the nature
           of the pension benefits to be provided, including any related benefits, and the amount and
           duration of such benefits.
                No amendment shall be made if the same is prohibited by the provisions of the
           Employee Retirement Income Security Act of 1974 or the Internal Revenue Code and, if
           the subject matter is governed by the Act, or the Code, the amendment shall conform to
           the requirements of the Act or the Code.
           5.   Means of Providing Benefits
                The Trustees may provide the benefits specified in the Retirement Benefit Plan, in
           whole or in part, directly from the Trust Fund or may contract with an insurance carrier or
           other legally authorized entity, to underwrite or provide such benefits.


                                                      — 21 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 36
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 37 of 106 Page ID #:37




           6.    Facility of Payment
                The Trustees shall have the authority to adopt rules by the terms of which benefit pay-
           ments owing to minors or incompetents may be paid instead to a person or institution pro-
           viding care or other services to such minor or incompetent, even though a legal guardian
           ship does not exist. Benefit payments made under any such rules shall fully discharge the
           Trust Fund’s obligation to the minor or incompetent.
           7.    Administrative Manager
                The Trustees shall have the authority to retain, at the expense of the Trust Fund, an
           administrative manager to assist the Trustees in the administration of the Trust Fund and
           the Retirement Benefit Plan. Such administrative manager may be retained on a contract
           or salaried basis, as the Trustees may determine.
                In the event the Trustees employ a salaried administrative manager they shall also
           have the authority to employ such additional administrative staff personnel as may be nec-
           essary.
                 The Trustees shall periodically review the performance of the administrative manag-
           er.
           8.    Banking Services
                The Trustees shall have the authority to retain, at the expense of the Trust Fund, one
           or more banks or similar financial institutions supervised by the United States or a state,
           to perform depository or custodial services, or to serve as corporate trustee or co-trustee,
           on behalf of the Trust Fund.
                The Trustees shall periodically review the performance of the banks which they have
           retained to provide banking services.
           9.    Other Professional and Non-Professional Persons
                The Trustees shall have the authority to retain, at the expense of the Trust Fund, actu-
           aries, attorneys, employee benefit plan consultants, investment managers, investment per-
           formance analysts, payroll auditors, collection agents, and other professional or non-pro-
           fessional persons, as they may deem necessary. Unless limited by the provisions of the
           Employee Retirement Income Security Act of 1974, the retention of any such profession-
           al or non-professional help may be on a contract or salaried basis, as the Trustees may
           determine.
                The Trustees shall periodically review the performance of the professional or nonpro-
           fessional persons they have retained.
           10. Obtaining of Necessary Premises, Equipment, and Supplies
                The Trustees shall have the authority to purchase or lease suitable premises and
           equipment and to purchase materials and supplies, at the expense of the Trust Fund, as
           they may deem necessary.
           11. Insurance
                 The Trustees shall have the authority to purchase policies of insurance (liability,
           property damage, casualty, and errors and omissions) to protect the Trust Fund and to pro-
           tect themselves, their administrative manager, and their employees (if any), with respect


                                                    — 22 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 37
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 38 of 106 Page ID #:38




           to their activities on behalf of the Trust Fund, as they may deem necessary. The costs of
           such insurance policies shall be chargeable to the Trust Fund.
                 Any policy of errors and omissions insurance shall contain a recourse clause as
           required by Section 410(b)(l) of the Employee Retirement Income Security Act of 1974,
           provided that nothing herein shall prevent a Trustee (or an employer, employer associa-
           tion, or labor organization acting on his behalf) or the administrative manager, or the Trust
           Fund employees (if any) from purchasing for themselves a waiver of the recourse clause
           or a separate policy insuring against such recourse.
           12. Borrowing Money
               The Trustees shall have the authority to borrow money for the Trust Fund, with or
           without security, as they may deem necessary.
           13. Reserve Funds
                The Trustees shall have the authority to maintain reasonable reserve funds, for future
           contingencies, as they may deem necessary.
           14. Payment of Taxes
                The Trustees shall have the authority to pay, at the expense of the Trust Fund, all real
           and personal taxes, and other taxes and assessments of any kind, which may be lawfully
           levied or assessed against the Trust Fund.
           15. Refunds of Contributions Erroneously Paid
                The Trustees shall have the authority to adopt rules by the terms of which refunds of
           contributions may be made to a participating employer where the employer has paid such
           contributions in error, as may be allowed by Section 403(c) of the Employee Retirement
           Income Security Act of 1974.
           16. Penalties for False or Withheld Information
           The Trustees shall have the authority to adopt rules and regulations by the terms of which
           reasonable penalties or forfeitures may be imposed upon participating employees or ben-
           eficiaries who (a) falsify any information requested of them in the administration of the
           Trust Fund and the Retirement Benefit Plan, or (b) fail to provide requested information
           within a reasonable time.
           17. Correction of Errors
                 It is recognized and acknowledged by all parties that the Trustees will provide
           eligibility credits and benefits to participating employees and their beneficiaries based on
           Trust Fund records. It is also recognized and acknowledged that such records could be
           incorrect due to (a) employers reporting individuals who are not eligible for participation,
           (b) employers reporting incorrect names or incorrect social security numbers, (c) employ-
           ers reporting more or less than the hours or contributions required to be reported, (d) delin-
           quent employer reports, (e) employees or beneficiaries submitting incorrect or false bene-
           fit applications, (f) recording or computation errors by the administrative manager, (g)
           computer errors, or (h) other similar circumstances. The Trustees shall have the authority
           to correct the Trust Fund records whenever errors are discovered and to terminate partici-
           pation, adjust eligibility credits or benefits, or seek the recovery of benefit overpayments,



                                                      — 23 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 38
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 39 of 106 Page ID #:39




           as they may determine.
           18. Prosecution of Legal Action or Claims
                The Trustees shall have the authority to originate and maintain any legal actions, or
           claims involving potential legal actions, at the expense of the Trust Fund, as they may
           deem necessary. All such actions and claims shall be prosecuted in the name of the Trust
           Fund or in the name of an assignee.
           19. Defense of Legal Actions or Claims
                 The Trustees shall have the authority to defend all legal actions, claims involving
           potential legal actions, and investigatory proceedings, initiated against the Trust Fund or
           against one or more of the Trustees, or former Trustees, or the administrative manager, or
           against one or more of the employees of the Trust Fund (if any) which relate to the admin-
           istration of the Trust Fund or the Retirement Benefit Plan. Except as stated below, the
           defense of such actions, claims and proceedings shall be at the expense of the Trust Fund.
                 If the final court decree establishes personal liability on the part of specified Trustees,
           or the administrative manager, or the employees of the Trust Fund (if any) for breach of
           their fiduciary responsibilities, as permitted by Section 409(a) of the Employee Retirement
           Income Security Act of 1974, and orders that the specified persons are to bear the expens-
           es of their own defense, the attorney fees and costs of the specified persons shall not be
           chargeable to the Trust Fund. If attorney fees and costs have already been charged to the
           Trust Fund, the specified persons shall be obligated to repay the Trust Fund for their pro
           rata share of such fees and costs.
           20. Compromise of Legal Actions or Claims
                The Trustees shall have the authority to compromise, settle, or release all legal
           actions, or claims involving potential legal actions, in favor of or against the Trust Fund
           on such terms and conditions as they may determine.
           21. Subscription and Participation Agreements
                 The Trustees shall have the authority to create and distribute subscription and partici-
           pation agreements, at the expense of the Trust Fund, and to insist upon the execution and
           filing of such agreements as a condition precedent to the acceptance of contributions.
           22. Participation in Non-Profit Educational Organizations
                 The Trustees shall have the authority to participate in non-profit foundations,
           corporations, councils, committees, or other organizations which sponsor educational pro-
           grams or provide educational materials pertaining to the administration of trust funds of
           this nature and of employee benefit plans. If the Trustees act to participate in any such non-
           profit organization, the membership or participation fees of the organization shall be
           chargeable to the Trust Fund.
                The Trustees shall also have the authority to purchase educational materials and to
           provide for the attendance of the Trustees, or of their administrative manager, or of such
           of their employees (if any), as they may designate, at educational conferences and meet-
           ings. The costs of such materials and attendance shall be chargeable to the Trust Fund.
           23. Reciprocity
                The Trustees shall have the authority to enter into reciprocal agreements with other

                                                      — 24 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 39
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 40 of 106 Page ID #:40




           employee pension benefit funds for the exchange of eligibility credits or monies, or for the
           payment of pro rata benefits, on behalf of employees who may terminate their partici-
           pation in the Trust Fund and begin participation in a reciprocal trust fund, and vice-versa.
           24. Mergers
                 The Trustees may accept mergers of other employee pension benefit trust funds,
           maintained by participating employers or jointly by participating employers and partici-
           pating labor organizations, into this Trust Fund so that individual participants in such other
           trust funds can become participants in this Trust Fund. To that end, the Trustees shall have
           the authority to negotiate and consummate appropriate merger agreements which provide
           for the transfer of assets and liabilities from other employee pension benefit trust funds to
           this Trust Fund.
                 Any such merger agreement shall conform to these standards: (a) the value of the
           retirement benefits assumed by this Trust Fund (as determined on the basis of actuarial
           standards approved by the Trustees) with respect to the participants of the other trust fund
           who had retired prior to the date of the merger agreement shall not exceed the market value
           (determined on the date of transfer) of the assets transferred to this Trust Fund on behalf
           of such retired participants and (b) the value of the aggregate current service credited to
           the participants in the other trust fund who had not retired as of the date of the merger
           agreement shall not exceed one year of current service for each $1,300 (or other amount
           which may be fixed by the Trustees) of market value (determined on the date of transfer)
           of the remaining assets transferred to this Trust Fund on behalf of such participants, after
           allocation for retired participants.
                Any such merger agreement shall also include such requirements as may be applica-
           ble under Section 208 of the Employee Retirement Income Security Act of 1974 and under
           the applicable provisions of the Internal Revenue Code.
           25. Eligible Rollover Plan Distributions
                 The Trustees shall have the authority to administer direct trustee-to-trustee transfers
           of eligible rollover plan distributions to financial institutions selected by the participant (or
           spouse or former spouse). The Trustees shall also have the authority to implement any nec-
           essary procedures and policies which are required by the Unemployment Compensation
           Amendment Act of 1992 and any amendments or regulations issued relating thereto in
           order to comply with the Act and regulations.
           26. Interpretation and Application of Documents
                The Trustees shall have the authority to interpret and apply the provisions of this
           Trust Agreement, or of the Retirement Benefit Plan, or of their own motions, resolutions,
           and administrative rules and regulations, or of any contracts, instruments, or writings
           which they may have adopted or entered into.
           27. Adoption and Implementation of a Funding Improvement Plan and Rehabilitation
               Plan
                 The Trustees shall have the authority to adopt and implement a funding improvement
           plan and a rehabilitation plan in accordance with the provisions of ERISA Section 305,
           should the enrolled actuary certify that the Retirement Benefit Plan is in endangered or
           critical status. In this regard, the Trustees shall provide the participating employers and


                                                      — 25 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 40
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 41 of 106 Page ID #:41




           participating labor organizations with a schedule or schedules showing revised benefit
           and/or contribution structures which, if adopted, might reasonably be expected to allow
           the Retirement Benefit Plan to achieve applicable funding benchmarks (if the Retirement
           Benefit Plan is in endangered status) or to allow the Retirement Benefit Plan to emerge
           from critical status or to stave off insolvency.
                 If upon expiration of a collective bargaining agreement in effect at the time the
           Retirement Benefit Plan entered endangered or critical status, a participating employer and
           the participating labor organization are unable to agree on a new contract that includes
           benefit and/or contribution schedules necessary to allow the Retirement Benefit Plan to
           meet the applicable benchmarks, if the Retirement Benefit Plan is in endangered status, or
           to allow the Retirement Benefit Plan to emerge from critical status, or to stave off insol-
           vency, the Trustees shall have the authority to implement the default schedule as described
           under ERISA Section 305(c)(1) (B)(i) (I) and Section 305 (e)(1)(B)(ii).
           Nothing in this section should be construed as to limit the Trustees’ authority and powers
           under the Trust Agreement or applicable provisions of ERISA.




                                                    — 26 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 41
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 42 of 106 Page ID #:42




                                          ARTICLE IX
                                CONTRIBUTIONS AND COLLECTIONS

           1.   Contribution Reporting Forms
                The Trustees shall create and make available, at the expense of the Trust Fund, contri-
           bution reporting forms for the use of participating employers in making their contribu-
           tions.
           2.   Contributions Due
                Contributions shall be made on all hours worked or paid for, as required by the terms
           of the collective bargaining agreement. Hours worked include overtime hours. Hours paid
           for generally include vacation, sick, holiday, and probationary hours, whether specifically
           included in the collective bargaining agreement, or not.
           3.   Contribution Due Date
               All contributions shall be due by the fifteenth (15) day of the month following the
           month in which they accrue.
           4.   Delinquent Contributions
                A participating employer shall be considered to be delinquent in the payment of
           contributions if he (a) fails to submit a contribution reporting form, and the contributions
           detailed therein, by the close of business on the due date, or (b) fails to submit contribu-
           tions on behalf of all the employees for whom contributions are required under the appli-
           cable collective bargaining agreement, subscription agreement, or participation agree-
           ment, or (c) fails to properly compute the contributions according to the required contri-
           bution formula specified in the applicable collective bargaining agreement, subscription
           agreement, or participation agreement.
                The Trustees shall undertake reasonable efforts to collect known delinquent contribu-
           tions and related claims.
           5.   Audit of Employer Books and Records
                The Trustees shall have the authority to audit the payroll books and records of a
           participating employer, either directly or through a qualified public accountant, as they
           may deem necessary in the administration of the Trust Fund. Such payroll audit may be
           undertaken pursuant to a routine payroll audit program or on a case by case basis, as the
           Trustees may determine.
                Whenever a payroll audit is authorized, the participating employer involved shall
           make available to the Trustees, or the qualified public accountant designated by them, its
           payroll books and records. Such books and records shall include (a) all records which the
           employer may be required to maintain under Section 209(a)(l) of the Employee
           Retirement Income Security Act of 1974, and (b) time cards, payroll journals, payroll
           check registers, cancelled payroll checks, copies of the employer’s federal, state, and local
           payroll tax reports, and all other documents and reports which reflect the hours and wages
           or other compensation of the employees or from which such can be verified (or electron-
           ic versions thereof).


                                                      — 27 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 42
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 43 of 106 Page ID #:43




                In the event the payroll audit discloses that the participating employer has not paid
           contributions, as required by the applicable collective bargaining agreement, subscription
           agreement, or special agreement, the employer shall be liable for the costs of the audit.
           6.   Liquidated Damages, Attorney Fees, Interest, and Other Charges
                 It is recognized and acknowledged by all parties, including the participating employ-
           ers, that the prompt and accurate payment of contributions is essential to the maintenance
           of an employee benefit trust fund and benefit plan and that it would be extremely difficult,
           if not impossible, to fix the actual expense and damage to the trust fund and plan which
           would result from the failure of a participating employer to pay the required contributions
           within the time provided.
                 Therefore, if an employer is delinquent in the payment of contributions by the tenth
           (10th) day following the contribution due date, or by such other date as the Board of
           Trustees may from time to time establish, the delinquent employer shall be liable, in addi-
           tion, for liquidated damages of ten percent (10%) of the amount of the contributions which
           are owed, or twenty five dollars ($25), whichever is greater.
                If the delinquent contributions or liquidated damages are not paid by the tenth (10th)
           day of the month following the month in which they were due, or by such other date as the
           Board of Trustees may from time to time establish, the account will be referred to legal
           counsel, or a collection agent, for collection. Upon such referral, the delinquent employer
           shall be liable for reasonable attorney fees and for reasonable costs incurred in the collec-
           tion process, including court fees, audit fees, etc. In addition, delinquent contributions
           shall bear interest at the rate of ten percent (10%) per annum until paid, computed from
           the contribution due date.
           7.   Additional Liquidated Damages in Event of Court Judgment
                 In the event it is necessary to pursue a collection to a court judgment, the delinquent
           employer shall be liable for additional liquidated damages of ten percent (10%) of the
           amount of the contributions which are owed, making a total of twenty percent (20%). As
           provided in Section 515 of the Employee Retirement Income Security Act of 1974, as
           amended, the employer shall, if a judgment is entered, be obligated to the Trust Fund for
           the unpaid contributions, interest on the unpaid contributions, liquidated damages of twen-
           ty percent (20%), reasonable attorney’s fees and costs, and such other legal or equitable
           relief as may be appropriate.
           8.   Waiver of Charges
                The Trustees shall have the authority to waive all or part of the payroll audit costs,
           liquidated damages, interest, attorney fees, or collection costs, for good cause shown.
           9.   Protection of Employees in Cases of Delinquency
                To protect participating employees and beneficiaries in situations where participating
           employees may be denied pension credits because their employer is delinquent in the pay-
           ment of contributions, the Trustees shall have the authority to extend pension credits to
           such employees.
               The extension of pension credits shall not, however, release the delinquent employer
           from the responsibility for payment of the contributions owed.


                                                    — 28 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 43
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 44 of 106 Page ID #:44




           10. Coordination with Provisions in Collective Bargaining Agreements
                In the event the underlying collective bargaining agreement contains provisions relat-
           ing to delinquencies that specify additional remedies, or obligate the delinquent employer
           to greater amounts of liquidated damages, interest, or attorney fees than those set forth
           herein, the Trustees, at their option, may pursue the additional remedies or impose the
           greater charges.
                The Trustees shall not be obligated, however, to pursue the collection of delinquent
           accounts through the grievance-arbitration procedures (if any) provided for in the appli-
           cable collective bargaining agreement.




                                                      — 29 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 44
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 45 of 106 Page ID #:45




                                           ARTICLE X
                                 EMPLOYER WITHDRAWAL LIABILITY

           1.     Calculation and Collection of Employer Withdrawal Liability
                As provided in the Multi-Employer Pension Plan Amendments Act of 1980 (PL 96-
           364) (hereafter the Act), in the event a participating employer should withdraw from the
           Trust Fund, the Board of Trustees shall (a) determine the amount of the employer’s with-
           drawal liability (if any), (b) notify the employer of the amount of the withdrawal liability
           and (c) collect the amount of withdrawal liability from the employer. In carrying out this
           responsibility the Board of Trustees shall apply the terms and provisions of the Act, and
           any regulations issued thereunder, provided, however, that the Board of Trustees may from
           time to time adopt alternate methods or formulae as permitted in the Act.
                Sections 2, 3, and 4, set forth hereafter, have been adopted as alternates under the Act.
           2.     Determination of Amount of Unfunded Vested Benefits Allocable to Withdrawing
                  Employer
                As allowable under 4211(a) of the Act, the Board of Trustees shall determine the
           amount of unfunded vested benefits allocable to a withdrawing employer in accordance
           with the formula set out in Section 4211(b) of the Act, and any regulations issued thereun-
           der, with the following modifications: (a) the initial pool will be based on the December
           31, 2006 unfunded vested benefit liability, reduced by the value of all outstanding claims
           for withdrawal liability that the Trust Fund can reasonably expect to receive for employ-
           ers withdrawing before 2006, (b) the calculation of subsequent pools established for
           changes in unfunded vested benefits as defined in 4211(b) (2) (B) of the Act will contin-
           ue to reflect the value of all outstanding claims for withdrawal liability that the Trust Fund
           can reasonably expect to receive for employers withdrawing before 2006, and (c) in any
           Plan year where the unfunded vested benefit liability at the end of the prior year is zero,
           the unfunded vested benefit liability allocation pools for prior years will be considered
           fully amortized and reset to zero.
               In making such a determination, reasonable actuarial assumptions and methods shall
           be applied as allowable under Section 4213(a)(1) of the Act and as determined by the
           Fund’s actuary.
           3.     Payment of Withdrawal Liability in Monthly Installments
               As allowable under Section 4219(c)(3) of the Act, the annual withdrawal liability
           payments owing to this Trust Fund by a withdrawing employer shall be payable in twelve
           equal monthly installments, due on the first (1st) day of each month, in advance.
           4.     Adoption of Administrative Rules and Regulations
                The Board of Trustees shall adopt administrative rules and regulations relating to the
           processing of employer withdrawal situations.
           5.     Notice of Potential Withdrawal Liability
                As provided in Section 101(1) of the Employee Retirement Income Security Act of
           1974, the Board of Trustees shall, upon written request, furnish to any employer who has
           an obligation to contribute to the Fund (a) a notice of the estimated amount of what would

                                                     — 30 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 45
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 46 of 106 Page ID #:46




           be the employer’s withdrawal liability if the employer withdrew on the last day of the plan
           year preceding the date of the request, and (b) an explanation of how such estimated with-
           drawal liability was calculated, including (i) the actuarial assumptions and methods used
           to determine the value of the Retirement Benefit Plan’s liabilities and assets; (ii) the data
           regarding employer contributions, unfunded vested benefits and annual changes in the
           Retirement Benefit Plan’s vested benefits; and (iii) changes in the application of any rele-
           vant limitations in the estimated withdrawal liability. Such notice shall be furnished to the
           requesting employer within 180 days after the request but in no case shall an employer be
           entitled to receive more than one such notice during any one 12-month period. The Board
           of Trustees shall impose a reasonable charge on each employer requesting such a notice.




                                                      — 31 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 46
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 47 of 106 Page ID #:47




                                     ARTICLE Xl
                BENEFIT CLAIM, HEARING AND ARBITRATION PROCEDURES

           1.    Hearings Required
                 The Trustees shall afford a hearing to any participating employer, employer association,
           or labor organization who is aggrieved by any decision or action of the Trustees, or of the
           administrative manager acting on their behalf. The aggrieved party may present the appeal
           in person, or through a representative, or by written submission.
                 It shall be the obligation of any such person to exhaust the hearing procedures specified
           in this Article before instituting final and binding arbitration concerning any such decision
           or action.
           2. Requests for Hearings
                 Any person seeking a hearing shall make a request therefore, in writing, within sixty
           (60) days after being apprised of, or learning of, the complained of decision or action. All
           such requests shall be addressed to the Trustees and shall be mailed to the Trust Fund’s
           administrative office.
           3. Conduct of Hearings
                 Upon receipt of a request for a hearing, the Trustees shall fix a date and place for a hear-
           ing. At the hearing, the complaining person shall be entitled to present his position and any
           witnesses or other evidence in support thereof. The complaining person may be represented
           by an attorney or by any other representative of his choosing. In the alternative, the com-
           plaining person may choose to present his appeal by written submission.
                 The Trustees shall, within thirty (30) days following the hearing, issue a written deci-
           sion affirming, modifying, or setting aside the former decision or action.
           4. Hearing Rules
                 The Trustees shall have the authority to adopt rules governing the conduct of any such
           hearing.
           5. Arbitration - Mandatory
                 If the complaining person is dissatisfied with the written decision of the Trustees, he
           shall have the right to appeal the matter to mandatory, final and binding arbitration in accor-
           dance with the labor arbitration rules or the employee benefit claim rules of the American
           Arbitration Association, provided that he submit a request for arbitration to the Trustees, in
           writing, within sixty (60) days of receipt of the written decision. If an appeal to arbitration
           is requested, the Trustees shall submit to the arbitrator a certified copy of the record upon
           which the Trustees’ decision was made.
                 The question for the arbitrator shall be (1) whether the Trustees were in error upon an
           issue of law, (2) whether they acted arbitrarily or capriciously in the exercise of their dis-
           cretion, or (3) whether their findings of fact were supported by substantial evidence. The
           decision of the arbitrator shall be final and binding upon the Trustees, upon the appealing
           party, and upon all other parties whose interests are affected thereby. The expenses of the
           arbitration shall be borne equally by the appealing party and by the Trust Fund, unless oth-
           erwise ordered by the arbitrator.



                                                      — 32 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 47
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 48 of 106 Page ID #:48




           6.   Benefit Claim and Review Procedures for a Participating Employee or Beneficiary
                The Trustees shall provide benefit claim and review procedures for any participating
           employee or beneficiary who has made a claim for benefits and is aggrieved by any deci-
           sion or action of the Trustees, or of the administrative manager acting on their behalf. The
           aggrieved party may present the appeal under the Benefit Claim and Review Procedures
           set out in Article XIII, Section 5 of the Retirement Benefit Plan.
           7. Sole and Exclusive Remedies
                These Benefit Claim, Hearing and Arbitration procedures are the sole and exclusive
           remedies for all complaining persons.




                                                      — 33 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 48
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 49 of 106 Page ID #:49




                                                ARTICLE XII
                                                LIMITATIONS

           1.   Liabilities and Debts of Trust Fund
                 No participating employer, employer association, or labor organization, shall be
           responsible for any liabilities or debts of the Trust Fund. This provision, however, shall not
           relate to any liability that may be imposed upon a participating employer under Section
           4971 of the Internal Revenue Code or Title IV of the Employee Retirement Income
           Security Act of 1974, as amended by the Multi-Employer Pension Plan Amendment Act
           of 1990.
           2.   Liabilities and Debts of Participating Parties
                No participating employer, employer association, or labor organization shall, by rea-
           son of their participation in the Trust Fund, become responsible for the liabilities or debts
           of any other participating employer, employer association, or labor organization.
           3.   Personal Liabilities of Trustees and Fiduciaries
                No Trustee or other fiduciary shall incur any personal liability in connection with the
           administration of the Trust Fund or the Retirement Benefit Plan, except for such liability
           that may be established in accordance with Section 409(a) of the Employee Retirement
           Income Security Act of 1974.
                 Except as may be required by applicable provisions of such Act, no Trustee or other
           fiduciary shall be held personally liable for any breach of fiduciary responsibilities in con-
           nection with the administration of the Trust Fund or the Retirement Benefit Plan where it
           is established (a) that the responsibilities at issue were lawfully allocated or delegated to
           other Trustees or fiduciaries or (b) that in carrying out the responsibilities at issue the
           Trustee or other fiduciary reasonably relied upon the advice given by the administrative
           manager or by one or more of the professional persons employed by the Trustees.
                No Trustee or other fiduciary shall be personally liable for a breach of fiduciary
           responsibilities if such breach was committed before he became a fiduciary or after he
           ceased to be a fiduciary.
           4.   Judgments Against Trust Fund
                 Any money judgment against the Trust Fund shall be enforceable only against the
           Trust Fund entity and shall not be enforceable against any Trustee or other person, unless
           liability against the Trustee or other person, in his individual capacity, is established in
           accordance with Section 409(a) of the Employee Retirement Income Security Act of 1974.
           5.   Participating Parties’ Rights
                Except as specifically provided for in this Trust Agreement or in the Retirement
           Benefit Plan, no participating employer, employer association, labor organization,
           employee, or beneficiary shall have any right, title, or interest in or to the Trust Fund, or
           in or to the contributions, or in or to the benefits provided.
                 No participating employee shall be entitled to receive any part of the contributions in
           lieu of the benefits provided through the Retirement Benefit Plan, nor shall a participating
           employee who does not qualify for benefits, or his employer, have any claim to the con-

                                                    — 34 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 49
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 50 of 106 Page ID #:50




           tributions which may have been paid on his behalf.
           6.   Cessation of Participation
                 In the event a participating employer, employer association, or labor organization, or
           groups thereof, should cease their participation in the Trust Fund, there shall be no divi-
           sion or allocation of any of the monies or assets of the Trust Fund, except as may be spec-
           ified in the Retirement Benefit Plan or required by law.
           7.   Protection of Trust Fund, Contributions, and Benefits
                No part of the Trust Fund (including the contributions) or the benefits payable under
           the Retirement Benefit Plan, shall be subject in any manner, by a participating employee
           or beneficiary, to anticipation, alienation, sale, transfer, assignment, encumbrance, or
           charge, and any such attempt shall be null and void except as may be required under
           Section 206(d) of the Act, as amended (a QDRO).
                Further, no part of the Trust Fund (including the contributions), or the benefits
           payable under the Retirement Benefit Plan, shall be liable for the debts of a participating
           employee or beneficiary, nor be subject in any manner to garnishment, attachment, lien,
           charge, or any other legal process brought by any person against a participating employee
           or beneficiary, and any such attempt shall be null and void except as may be required
           under Section 206(d) of the Act, as amended (a QDRO).
           8.   Reliance upon Written Documents
                The Trustees may act upon any written letter, report, certificate, instrument, or other
           document submitted to them by any participating employer, employer association, labor
           organization, employee, or beneficiary, or by any other person, where such document
           appears to be genuine and to be signed by the proper person or persons and the Trustees
           shall be under no duty to make any investigation or inquiry as to any statement contained
           in any such document.
           9.   Agents of Trust Fund
                Unless authorized in a motion or resolution of the Trustees, no participating employ-
           er, employer association, or labor organization, nor any individuals employed thereby,
           shall have any authority to act or function for or on behalf of the Trust Fund or as agent
           thereof.
                Likewise, unless authorized in a motion or resolution of the Trustees, no individual
           Trustee or other fiduciary shall have any authority to act or function for or on behalf of the
           Trust Fund or as an agent thereof.




                                                    — 35 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 50
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 51 of 106 Page ID #:51




                                                ARTICLE XIII
                                              MISCELLANEOUS
           1.    Trust Fund Offices
                 The Trust Fund shall maintain a principal office and suboffices, where necessary, in
           such locations as the Trustees may determine.
           2. Applicable Laws and Regulations
                 This Trust Agreement and the Retirement Benefit Plan shall be interpreted and
           administered in accordance with Section 302(c) of the Labor Management Relations Act
           of 1947, the Employee Retirement Income Security Act of 1974, the Internal Revenue
           Code, and the regulations pertinent thereto, and other applicable statutes and regulations,
           as such statutes and regulations presently exist or as they may hereafter be amended. Any
           omissions or oversights will be resolved in accordnce with the laws and regulations.
                 References herein to particular sections of the above mentioned statutes shall include
           any regulations pertinent to such sections and shall encompass any subsequent amend-
           ments to such sections or regulations.
           3. Notices
                 Any written notice permitted or required by this Trust Agreement shall be personal-
           ly delivered to the person for whom it is intended or sent to such person, at his residence
           or business address, by first class mail. Any such notice may also be delivered by email,
           facsimile transmission, or other electronic means available as may be allowed by law.
           4. Severability
                 If any provision of this Trust Agreement, or of the Retirement Benefit Plan is held to
           be illegal or invalid for any reason, such illegality or invalidity shall not affect the remain-
           ing portions of the Trust Agreement or the Retirement Benefit Plan.
           5. Title — Words
                 The titles of the various articles and sections of this Trust Agreement are inserted
           solely for convenience of reference and are not a part of, nor shall they be used to con-
           strue, any term or provision hereof. Whenever any words are used herein in the masculine
           gender they shall be construed as though they were used in the feminine gender, and words
           in singular form shall be construed as though they were used in the plural form, in all cases
           where they would so apply.
           6. Information to be Furnished and Distributed
                 To aid the Trustees in the administration of the Trust Fund, the participating employ-
           ers, employer associations and labor organizations shall furnish the Trustees with such
           information as they may determine including (a) copies of collective bargaining agree-
           ments, (b) contribution rates, (c) the identity of employees covered by collective bargain-
           ing agreements, subscription agreements or participation agreements, and their social
           security numbers, (d) reports on compensated hours for all employees who have worked
           in the bargaining unit or as a nonbargaining unit employee whether or not a contribution
           has been paid, (e) reports on all hours or shifts or wages which constitute the basis of the
           contribution made to the Retirement Benefit Plan as provided in the collective bargaining
           agreement, subscription agreement or participation agreement, and (f) reports on actual
           contributions owed broken down by each employee.



                                                     — 36 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 51
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 52 of 106 Page ID #:52




                                        ARTICLE XIV
                                 AMENDMENTS AND TERMINATION

           1.   Amendments
                This Trust Agreement may be amended by action of the Trustees, except that the
           Trustees shall make no amendment to Article III without the unanimous written consent
           of the Trustees and the remaining signatory parties (or their successors).
                In the event that the Trustees should propose an amendment to Article III, they shall
           deliver copies thereof to the remaining signatory parties (or their successors). If any sig-
           natory party (or successor thereto) fails, within thirty (30) days, to respond to a written
           request for consent to any such amendment, that signatory party will be deemed to have
           waived its right to act upon such amendment.
           2.   Termination
                This Trust Agreement may be terminated, at anytime, by unanimous action of the
           Trustees and the remaining signatory parties (or their successors).
           3.   Allocation upon Termination
                 If the Plan is terminated, all assets remaining in the Trust Fund after the payment of
           all expenses incurred in terminating or administering the Plan will be allocated to the ben-
           efit of participating employees, retired employees, and surviving spouses, according to the
           following order of priority:
                (a) First, the remaining assets shall be allocated equally to (1) benefits in pay status
           three years prior to termination at the lowest benefit level under the plan during the five
           years prior to termination, and (2) benefits which would have been in pay status three
           years prior to termination had the employee been retired (and had his benefits commenced
           then, at the lowest benefit level under the plan during the five years prior to termination.)
                (b) Second, the assets remaining after satisfying the benefits described in section (a)
           above shall be allocated equally to all other benefits guaranteed under Title IV of the
           Employee Retirement Income Security Act of 1974, (irrespective of the limitations on the
           amount of monthly benefits and regardless of the number of plans in which the employee
           participated).
                (c) Third, the then remaining assets shall be allocated equally to all other non-for-
           feitable (vested) benefits under the plan.
               (d) Fourth, the then remaining assets shall be allocated equally to all other benefits
           under the plan.
                If the assets of the Trust Fund applicable to any of the above categories (a) and (b)
           are insufficient to provide fully the amount of the benefits in each category, the benefits
           otherwise payable shall be reduced proportionately.
                 If the assets of the Trust Fund applicable to category (c) are insufficient to provide
           fully the amount of the benefits in that category, the assets shall be allocated to the bene-
           fits of individuals which are described in that category on the basis of benefits of individ-
           uals which would have been described in category (c) under the Plan as in effect at the
           beginning of the 5-year period ending on the date of plan termination.

                                                    — 37 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 52
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 53 of 106 Page ID #:53




                 If the assets available for allocation under the preceding paragraph are sufficient to
           satisfy in full the benefits described in that paragraph, then for purposes of that paragraph,
           benefits of individuals described in that paragraph shall be determined on the basis of the
           Plan as amended by the most recent Plan amendment effective during such 5-year period
           under which the assets available for allocation are sufficient to satisfy in full the benefits
           of individuals described in the preceding paragraph and any assets remaining shall be allo-
           cated under that paragraph on the basis of the Plan as amended by the next succeeding plan
           amendment effective during such period.
                The amount allocated under any of the priority categories listed above with respect
           to any benefit shall be adjusted for any allocation of assets with respect to that benefit
           under a prior category.
                 The amount allocated to each benefit shall be used to provide monthly retirement
           benefit payments through continuance of the Trust Fund, or through a new Trust Fund, or
           for the purchase of insurance annuity contracts; provided that, if the Trustees find that it is
           not practical or desirable under the circumstances to do any of the foregoing, they may
           provide for some other means of disposing of the allocations of the Trust Fund, including
           making payments in cash to the persons for whom such allocations have been made.
                In no event shall any of the remaining monies or assets be paid to or be recoverable
           by any participating employer, employer association, or labor organization.




                                                     — 38 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 53
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 54 of 106 Page ID #:54




                              SIGNATORY PARTIES as of March 25, 1976
           Labor Organization Signatory Parties              Employer Signatory Parties
           International Printing & Graphic                  Seattle Post-lntelligencer (Division of
           Communications Union                              Hearst Publishing Company, Inc.)
           By                              Sol Fishko        By                       Gerald W. Hedman
           Title                            President        Title               Director of Personnel &
           Date                       March 25, 1976                                     Labor Relations
                                                             Date                        March 25, 1976
           Printing Specialties and Paper Products
           Unions, IP & GCU                                  Seattle Times Company
           By                               Sol Fishko       By                       Harold Fuhrman
           Title                 President, IP & GCU         Title      Vice President & General Mgr.
           Date                       March 29, 1976         Date                      March 25, 1976

           Seattle Web Pressman Local No. 26                 Los Angeles Paper Box and Board Mills
           IP & GCU                                          By                 William H. Kewell, Jr.
           By                   George G. Peterson           Title                          President
           Title                2nd V.P. #26 Seattle         Date                     March 25, 1976
           Date                     March 25, 1976
                                                             Bay Area Paper Box Employers
           Los Angeles Commercial Pressmen                   By                   Edward H. Moore
           Local No. 78, IP & GCU                            Title                        Secretary
           By                     Frank Calderone            Date                      June 7, 1976
           Title                         President
           Date                    March 25, 1976            Printing Industries Association
                                                             (Union Employers Section - Los Angeles)
                                                             By                              Jerry Maras
                                                             Title                        Representative
                                                             Date                       March 25, 1976




                                 SIGNATORY PARTIES as of July 1, 1984
           Graphic Communications International              Graphic Communications Union, Local
           Union (successor to International Printing        No. 404-M (successor to Los Angeles
           & Graphic Communications Union)                   Commercial Pressman No. 78, IP & GCU)

           Graphic Communications Union No. 777              Seattle Times Company
           (successor to Printing Specialties and Paper
           Products Union, IP & GCU)                         Bay Area Paper Box Employers

           Seattle Newspaper Pressmen Local No. 26,          Printing Industries Association (Union
           GCIU                                              Employers Section—Los Angeles)




                                                      — 39 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 54
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 55 of 106 Page ID #:55




           Note: On September 9, 1988, the three remaining employer signatory parties, the Seattle
                 Times, the Bay Area Paper Box Employers, and the Printing Industries Association
                 (Union Employers Section) - Los Angeles, agreed, in writing, to irrevocably and
                 unconditionally transfer and assign to the incumbent employer trustees and their
                 successors all of their rights and powers under this Trust Agreement and to forever
                 resign their positions as employer signatory parties.




                               SIGNATORY PARTIES as of September 1, 1990
           Graphic Communications International            Graphic Communications Union, Local
           Union (successor to International Printing      No. 767-M (successor to Seattle
           & Graphic Communications Union)                 Newspaper Pressmen Local No. 26, GCIU)
           Graphic Communications Union, Local             Graphic Communications Union, Local
           No. 388-M (successor to Graphic                 No. 404-M (successor to Los Angeles
           Communications Union, No. 777)                  Commercial Pressmen No. 78, IP & GCU)




                               SIGNATORY PARTIES as of September 1, 1999
           Graphic Communications International            Graphic Communications Union, Local
           Union (successor to International Printing      No. 767-M (successor to Seattle
           & Graphic Communications Union)                 Newspaper Pressmen Local No. 26, GCIU)
           Graphic Communications Union, Local             Graphic Communications Union, Local
           No. 388-M (successor to Graphic                 No. 404-M (successor to Los Angeles
           Communications Union, No. 777)                  Commercial Pressmen No, 78, IP & GCU)




                               SIGNATORY PARTIES as of September 1, 2012
           Graphic Communications International            Graphic Communications Union, Local
           Union (successor to International Printing      No. 767-M (successor to Seattle
           & Graphic Communications Union)                 Newspaper Pressmen Local No. 26, GCIU)
           Graphic Communications Union, Local             Graphic Communications Union, Local
           No. 388-M (successor to Graphic                 No. 404-M (successor to Los Angeles
           Communications Union, No. 777)                  Commercial Pressmen No, 78, IP & GCU)




                                                    — 40 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 55
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 56 of 106 Page ID #:56




                                  LIST OF TRUSTEES as of January 1, 1976

           Employer Trustees                                Labor Organization Trustees
           Harold Fuhrman                                   Sol Fishko
           Charles Woessner                                 Robert O’Neil
           Joseph Conley                                    Jack McCormick
           Jerry Maras                                      Don McCaughan
           Frank Hurlburt                                   George Peterson
           William Kewell, Jr.                              Frank Calderone
                                                            Wade Moore

           Alternate Employer Trustees                      John Millan
           Gerald Hedman                                    Floyd F. Lisinski
           Walter Taylor
           O.H. Rieth                                       Alternate Labor Organization Trustees
           Lad Sabo                                         George Barnett
                                                            George Gates
                                                            Cy Quinn

                                 LIST OF TRUSTEES as of September 1, 1990

           Employer Trustees                                Labor Organization Trustees
           Joseph Conley                                    James Western
           Harold Fuhrman                                   George Barnett
           Jerry Maras                                      Wade Moore
           O.H. Rieth                                       Floyd Lisinski
           Donald Scheiber                                  William Roberts
           David Stanger                                    James Norton
                                                            Gary Dunmire
                                                            Robert Bartlett
                                                            William Clark

                                 LIST OF TRUSTEES as of September 1, 1999

           Employer Trustees                                Labor Organization Trustees
           Joseph Conley                                    Frank P. Young
           Harold Fuhrman                                   William Clark
           Hugh Gaylord                                     John A. Giannone
           Jerry Maras                                      Stephen E. Northup
           Thomas E. Phillips                               James J. Norton
           Nate Accardi                                     Edward A. Treacy
           Jim Janiga                                       John D. Bachler
                                                            Alternate Labor Organization Trustees
                                                            George Osgood
                                                            Ryan Sherard
                                                            Paul E. Golden



                                                      — 41 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 56
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 57 of 106 Page ID #:57




           Notes




                                                    — 42 —

           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 57
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 58 of 106 Page ID #:58




           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 58
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 59 of 106 Page ID #:59




           GCIU-Employer Retirement             EXHIBIT 1 to COMPLAINT - 59
           Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 60 of 106 Page ID #:60




GCIU-Employer Retirement               EXHIBIT 1 to COMPLAINT - 60
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 61 of 106 Page ID #:61




GCIU-Employer Retirement               EXHIBIT 1 to COMPLAINT - 61
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 62 of 106 Page ID #:62




GCIU-Employer Retirement               EXHIBIT 1 to COMPLAINT - 62
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 63 of 106 Page ID #:63




GCIU-Employer Retirement               EXHIBIT 1 to COMPLAINT - 63
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 64 of 106 Page ID #:64




GCIU-Employer Retirement               EXHIBIT 1 to COMPLAINT - 64
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 65 of 106 Page ID #:65




GCIU-Employer Retirement               EXHIBIT 1 to COMPLAINT - 65
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 66 of 106 Page ID #:66




GCIU-Employer Retirement               EXHIBIT 1 to COMPLAINT - 66
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 67 of 106 Page ID #:67




                 EXHIBIT 2

GCIU-Employer Retirement               EXHIBIT 2 to COMPLAINT - 67
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 68 of 106 Page ID #:68



                                                                                            ORIGINAL


                                   MASTER    COMMERCIAL              LABOR      AGREEMENT




                                                            between


                                            SERVICE                   PRESS
                                                 SAN CARLO$,                   CA

                                                              and



                    TEAMSTERS                          DIST RlCT COUNCIL                       2
  Affiliated                with the Graphic Communications        Conference                      ~
                                International   Brother of Teamsters
                                              LOCAL 388M




                                       October    1, 2013    -   September      30, 2018




GCIU-Employer Retirement                         EXHIBIT 2 to COMPLAINT - 68
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 69 of 106 Page ID #:69




                                                                 TABLE OF CONTENTS
      SECTION                                                                                                                                               PAGE

                  Introduction..........................................................................................................................1
            1     Life of Agreement ................................................................................................................1
            2     Jurisdiction...........................................................................................................................1
                      . Secunty. .....................................................................................................................1
                  Un3lon
            4     Union Dues and Initiation Fees ...........................................................................................1
                    . . of Help.......................................................................................................................2
                  H5inng
            6     Equal Employment / Non Harassment ................................................................................3
            7     New Presses, Processes or Equipment ..............................................................................5
            8      Re ortin Pa ......................................................................................................................5
            9      Minimum Shifts....................................................................................................................6
          10       Hours of Employment..........................................................................................................6
          11       Posting of Hours..................................................................................................................7
          12       Stand-By..............................................................................................................................7
          13      Call Back..............................................................................................................................7
          14      Overtime..............................................................................................................................7
          15      Holidays...............................................................................................................................8
          16      Vacation...............................................................................................................................9
          17      Bereavement Leave...........................................................................................................10
                  Lea e OVf Ab1senCe..............................................................................................................10
            9     11. nes
                       . on Job...................................................................................................................11
          20      Sick Leave .........................................................................................................................11
          21      D.scharge...........................................................................................................................12
          22      Length of Service - Layoff and Rights of Recall................................................................13
          23      Shift Changes ....................................................................................................................14
          2       S         IRh anSO4       .n Boards........................................................................................14
                                  d B u|| OOP
                                           tu
          25      Sanitation and Health ........................................................................................................14
            6       h PC2  e |M ee ta.ngs................................................................................................................15
            7              9Ch2
                             e of Ow ners han  .
                                               ip........................................................................................................15
                   O2
                    ffi c8       .
                         .Ials Right           .
                                       to Visit.........................................................................................................15
                        .ngs Clause..................................................................................................................15
                   S Va92
          30       Struck Work.......................................................................................................................15
          31      Western States income Security Fund..............................................................................16
          32      Variable Supplemental Contributions.................................................................................16
                  H lth     d W San Ifea
                                       re............................................................................................................18
                                      833
          34      Joint Conciliation Committee.............................................................................................19
                                     R 93UeV
                                  nemureO      .
                                           lt taG5
          36       Feminin                      ons...................................................................................................19
                               O /Masculine Gender..............................................................................................20

          37      Apprentice   and Training              ...........................................................................................20
                      Signature   Page ...........................................................................................................20

                              9WSIP
                               Memorandum
                                 ..................of   Agreement.................................................................................21
                                                   .. .... ....... ....... ................................................ ... ..... ........ ....... ............




GCIU-Employer Retirement                                      EXHIBIT 2 to COMPLAINT - 69
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 70 of 106 Page ID #:70




                                                 AGREEMENT

              This Agreement is made and entered into by Service Press herein after referred to as the
      "Employer" and the Teamsters Union, District Council 2, Local 388M hereinafter referred to as
      the "Union".

                                                 SECTION 1
                                            LIFE OF AGREEMENT


      1.1      This Agreement shall be effective October 1, 2013 through September 30, 2018, and shall
      be subject to sixty (60) days notice by either party prior to September 30, 2018, or any date
      thereafter, of a desire to negotiate changes in this Agreement.

                                                  SECTION 2
                                                JURISDICTION


      2.1 The Employer recognizes the Union as the sole Collective Bargaining Agent representing all
      the employees in the production unit or covered by titles included in the wage section of this
      Agreement. The jurisdiction of the Agreement shall cover those employees involved in producing
      printed materials and related products.

      Upon the introduction of equipment, which replaces or serves as a substitute for, or evolution of
      present equipment, it is agreed that the work will be performed by employees covered by this
      Agreement.

      2.2 Nothing in this Agreement shall apply to: (a) existing operations of the Employer which are
      manned under a Collective Bargaining Agreement with any other Labor Union as long as such
      other Collective Bargaining Agreement or renewal thereof continues in effect; (b) any work now
      being performed by any department of the Employer other than the above, or (c) any material that
      is now furnished to the Employer from outside sources.

                                                  SECTION 3
                                               UNION SECURITY


      3.1     All employees as a condition of continued employment shall maintain membership in the
      Union on or after the ninety (90) days following the beginning of employment, the effective date of
      this agreement or the date of ratification, whichever is later.

      3.2    Upon ten (10) days notice from the Union, the Employer agrees that he will discharge any
      employee who fails to offer to pay uniform dues or initiation fees as required by the Union.

                                                 SECTION 4
                                       UNION DUES AND INITIATION        FEES

      4.1     The Employer agrees to deduct the regular monthly Union dues from the earnings of each
      employee from whom a written authorization is received by the Employer, on a payroll period
      basis. Such authorization shall be irrevocable    for the period of one (1) year from the date of
      delivery thereof to the Employer or until the termination of the Collective Bargaining Agreement




GCIU-Employer Retirement                  EXHIBIT 2 to COMPLAINT - 70
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 71 of 106 Page ID #:71




      betweenthe Employerand the Union,whicheveris shorter,unlesswrittennotice( in timely
      compliancewith the revocationprovisionshownon the signedauthorization)is given by the
      employeeto the Employerandthe Unionpriorto the expirationof eachperiodof one(1) yearor
      of each applicableCollectiveBargainingAgreementbetweenthe Employerand the Union
      whicheveroccurssooner.

      4.2 The Employeralsoagreesto deductthe regularinitiationfees for newemployeesfrom
      whoma writtenauthorization
                               hasbeenreceived.

      4.3        The monies            thus deducted    on a payroll period basis will be transmitted   to the Union
      monthly.

      4.4      The Union accepts full responsibility for the authenticity of each and every authorization
      submitted to the Employer and shall indemnify and save the Employer harmless from any claims,
      suits, judgments, attachments, in accordance with any such authorizations.     The Union agrees to
      refund promptly to the Employer any such dues or fees found to have been erroneously or
      improperly deducted.

      4.5     Each January, April, July and October, the Employer shall provide the Union with a
      complete current list of all employees covered by the terms of this Agreement. Such list shall
      include the following current information for each employee:

                                        Name
                                        Social Security Number
                                        Date of Hire
                                        Straight time hourly wage rate including red circle, if any
                                        Hourly premiums regularly paid, if any
                                        Shift

                                                               SECTION 5
                                                            HIRING OF HELP


      5.1        The Union agrees to furnish competent and skilled workmen as required to operate
                 specific types of presses and other operations under the jurisdiction of this Agreement to
                 the best of their ability.

      5.2        The Employer agrees to inform the Union of all position vacancies in the bargaining unit.



      5.3        The Union agrees to maintain an out-of-work      list of competent employees for the proper
                 operation of the press and related departments as covered by this Agreement. The Union
                 agrees to furnish competent applicants, if available, in a non-discriminatory manner.

      5.4        When the request for help is made the Employer will advise the Union if he is hiring the
                 man or wants him for an interview.

      5.5    The Probationary period for new employees shall be for a period of ninety (90) days. The
      employer shall have no responsibility for the rehiring of probationary employees laid off during the



                                                                     2




GCIU-Employer Retirement                               EXHIBIT 2 to COMPLAINT - 71
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 72 of 106 Page ID #:72




     probationary         period.          Termination      of probationary    employees     is not subject    to grievance     or
     arbitration.

                                                         SECTION 6
                                             EQUAL EMPLOYMENT/ NON HARASSMENT

     6.1      The Company and the Union agree that they shall not discriminate                          against any employee
     or applicant for employment for the protected categories mentioned below:

     6.2     The Company is an equal opportunity employer and makes employment decisions on the
     basis of merit. We want to have the best available people in every job. Therefore, the Company
     and the Union will not discriminate, and will not permit its employees to discriminate against other
     employees or applicants because of race, color, religion, sex, religious creed, sexual orientation,
     gender identity or expression, pregnancy, marital status, national origin, citizenship, veteran
     status, ancestry, age, physical or mental disability (an impairment that limits a major life activity),
     medical condition (cancer-related),       genetic characteristic, including the perception that a person
     has any of those characteristics or that the person is associated with a person who has, or is
     perceived to have, any of those characteristics          or any other consideration made unlawful by
     applicable laws. Equal employment opportunity will be extended to all persons in all aspects of
     the employer-employee        relationship, including recruitment, hiring, upgrading, training, promotion,
     transfer, discipline, layoff, recall and termination.

     6.3   Non-Harassment     Policy-Harassment     in employment, including sexual, racial, and ethnic
     harassment, as well as any other harassment forbidden by law, is strictly prohibited by the
     Company.       Employees who violate this policy are subject to discipline, including possible
     termination.
     Racial, ethnic and other forms of prohibited harassment include, but are not limited to:

              (1)      Visual contact,             including     displaying of derogatory    objects or pictures, cartoons, or
              posters;                 •




              (2)            Verbal conduct,        including      making or using derogatory      comments,     epithets,   slurs,
              and jokes;


      in addition, sexual harassment is defined by the regulations of the Fair Employment and Housing
      Commission as unwanted sexual advances, or visual, verbal or physical conduct of a sexual
      nature.     Sexual harassment    includes gender harassment    and harassment on the basis of
      pregnancy, childbirth, or related medical conditions, and also includes sexual harassment of an
      employee of the same gender as the harasser. This includes, but is not limited to, the following
      types of offensive behavior:

               (1) Unwanted sexual advances;

               (2) Offering       employment        in exchange for sexual favors;

               (3) Making or threatening             reprisals after a negative response to sexual advances;

               (4) Visual        conduct,       including      leering,   making   sexual   gestures,   displaying   of sexually



                                                                           3




GCIU-Employer Retirement                                 EXHIBIT 2 to COMPLAINT - 72
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 73 of 106 Page ID #:73




                     suggestive objects or pictures, cartoons, or posters;

               (5) Verbal conduct, including      making or using derogatory   comments,     epithets, slurs, and
              jokes;

              (6) Verbal sexual advances or propositions;

               (7) Verbal abuse of a sexual nature, graphic verbal commentaries about an individual's
              body, sexually degrading words used to describe an individual, suggestive or obscene
              letters, notes, or invitations;

               (8) Physical conduct, including touching, assault, impeding or blocking movements.

              (9) Managers and supervisors     are prohibited from providing favorable treatment                to
              employees with whom they are involved with in a consensual sexual relationship.

              (10) All employees are prohibited        from using nicknames    or terms of endearment      with a
              racial or sexual orientation.


     Examples of sexual harassment     include (a) an employee being fired or denied a job or an
     employment benefit because the employee refused to grant sexual favors or because he or she
     complained about the harassment; (b) an employee reasonably quitting his or her job to escape
     harassment; or (c) an employee being exposed to a hostile work environment.

     The Company will take all reasonable steps to prevent harassment from occurring and will take
     immediate and appropriate action when the Company knows that unlawful harassment has
     occurred. The Union agrees to support the Company in maintaining a work environment free of
     harassment for employees.

      Regardless of whether the action occurred on or off Company premises, if you believe that you
      have been harassed by a co-worker, supervisor, agent, vendor or customer, or if you believe that
      another employee has been harassed, you have a duty to promptly report the facts of the incident
      or incidents, and names of the individual involved, to your employer.       Any supervisory or
      managerial employee who receives such a complaint must promptly report it to the employer.

     The matter will be immediately and thoroughly investigated, and confidentiality will be maintained
     to the extent possible. After reviewing the evidence, a determination will be made conceming
     whether reasonable grounds exist to believe that harassment has occurred. It is the obligation of
     all employees to cooperate fully in the investigation process.       The Company considers any
     harassing conduct to be a major offense which can result in disciplinary action for the offender, up
     to and including discharge.

     The Company will take action to deter any future harassment.  In addition, disciplinary action will
     be taken against any employee who attempts to discourage or prevent another employee from
     bringing harassment to the attention of management.  The persons involved will be advised of the
     determination if appropriate.

     The Company             wants to assure all of it employees   that measures   will be undertaken   to protect




GCIU-Employer Retirement                        EXHIBIT 2 to COMPLAINT - 73
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 74 of 106 Page ID #:74




      those who complainabout harassmentfrom any further acts of harassment,coercionor
      intimidation,and from retaliationdue to their reportingan incident or participatingin an
      investigation       or proceeding   concerning   the alleged harassment.

      If any employee believes that the above procedure has not resolved his or her situation, that
      employee may contact the California Department of Fair Employment and Housing (DFEH) at
      (916) 445-9918   to determine the location of the branch of the DFEH that is nearest to the
      employee to file a claim within one year of the date that the harassment occurred. The DFEH
      serves as a neutral fact-finder and will attempt to assist the parties to voluntarily resolve their
      dispute.  In the event that the DFEH is unable to obtain voluntary resolution and finds that
      harassment has occurred, the Fair Employment and Housing Commission (FEHC) may hold a
      hearing and award reinstatement,           back pay, and monetary damages.

      No action will be taken against any employee in any manner for opposing harassment or for filing
      a complaint with, or otherwise participating in an investigation, proceeding or hearing conducted
      by the DFEH or the FEHC with respect to harassment.

                                                      SECTION 7
                                              NEW PRESSES, OR EQUIPMENT

      7.1      If during the life of this Agreement presses or replacement equipment, the scale of wages
      applicable thereto and the manning schedule thereof, shall be determined by mutual consent of
      the parties, or on failure to agree, by procedures as provided in this Agreement.

      7.2    If agreement is not reached prior to operation of the new equipment,        such agreement
      must be reached within thirty (30) days of the initial operation.

      7.3      If agreement cannot be reached at that time, the issue shall go to arbitration and any wage
      rate arrived at will be effective retro-actively to the date of initial operation of the equipment.

                                                          SECTION 8
                                                       REPORTING PAY


      8.1      All full-time and part-time employees called in or allowed to go to work after the regular
      commencing time shall receive not less than four (4) hours straight time pay unless they have
      been notified the previous working day that there will be no work or less than a full day's work. In
      the latter case, they shall receive full wages for time worked with a minimum for four (4) hours,
      unless the employee is tardy or takes time off on their own volition.

      8.2     The clause shall not apply where factors beyond the Company's control: such as fire,
      flood, explosion, earthquake, major mechanical breakdown, or Acts of God, or utility failure make
      it impossible to start or continue work.

      8.3    An employee  injured while working on the job and, therefore, unable to finish their day's
      work because of the injury, shall be paid for the scheduled day if sent home by the doctor or
      management.




                                                                 5




GCIU-Employer Retirement                          EXHIBIT 2 to COMPLAINT - 74
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 75 of 106 Page ID #:75




                                                              SECTION 9
                                                           MINIMUM SHIFTS

      9.1     All shifts shall be full shifts of eight (8) hours. At the employer's discretion, shifts can be
      considered full shifts at four (4) hours. Saturday shifts where a minimum of four (4) hours may be
     worked provided the employee agrees to work the short shift.



      9.2     Employees shall be at their respective posts to begin work at the time their pay starts and
      shall not quit work in advance of the time their pay stops.

      9.3    Any employee asked to work Saturday at overtime, but works Sunday at employees
      request will be paid according to the Saturday rate, should this be agreed upon by the Employer
      and the employee.

                                                           SECTION 10
                                                      HOURSOFEMPLOYMENT


      10.1    Eight (8) hours, exclusive of time for lunch break which must be taken and follow Califomia
      law requirements, will constitute a regular shifts work.

      10.2   It is mutually agreed that five (5) established shifts of eight (8) hours Monday through
      Friday (exclusive of time for lunch) shall constitute a weeks work.        Nothing in this provision
      however shall be construed as limiting the operation of any plant to five (5) days per week.

      10.3     Starting times shall be the same throughout the week. However, an individual employee's
      starting time may be changed if the employee is notified no later than the end of their shift before
      any change in starting time, except in the case of emergency when normal staffing conditions
      cannot be maintained or when such advance notice cannot be given.

      10.4    No employee may be called for work on other than his regular working hours until a rest
      period of (8) hours has elapsed after the completion of his regular shift.

      10.5        The hours for day shifts to be between 5:00 a.m. and 6:00 p.m.

      10.6        Any shift starting later than 3:00 p.m. shall be a first night shift.

      10.7        Any shift starting later than 11:30 p.m. shall be a second night shift.

      10.8     Starting Times. The Employer may schedule designated employees to start work up to
      Two (2) hours before the established starting time of the shift provided the employee has been
      notified at least twelve (12) hours in advance of the change. This provision shall not be construed
      as overtime and no employee shall be disciplined for refusing to accept the early starting time.

       10.9       Employees            working the first night shift shall be paid Seven Dollars ($7.00) per shift over
      the regular day rates.




                                                                     6




GCIU-Employer Retirement                              EXHIBIT 2 to COMPLAINT - 75
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 76 of 106 Page ID #:76




     10.10 Employees working the second night shift shall be paid Fourteen Dollars ($14.00) per shift
     over the regular day rates

      10.11 in the event work cannot be performed Monday through Friday because of major
      mechanical breakdown, or other uncontrollable factors (see 8.2) employees may voluntarily make
      up such day on Saturday and shall be paid at the applicable straight time rate.

     10.12 Lunch periods shall not be scheduled before three and one-half      (3 1/2) hours of time
     worked or after four and one-half (4 l/2) hours of time worked and shall not exceed thirty (30)
     minutes in duration. Modifications may be made with the mutual consent of the supervisor and
     the employee, in accordance to California State lunch laws.

                                                 SECTION 11
                                             POSTING OF HOURS

      11.1    Notices stating the time when work shall begin and end will be kept posted in the work
      area. Start and quit can be based on the commute or personal consideration, upon agreement
      with the Employer and employee.

                                                  SECTION 12
                                                   STAND-BY

      12.1    If at the direction of the employer, an employee is required to stand-by for a specified time,
      he shall be compensated for such time at the regular rate of pay as per the Agreement.

                                                  SECTION 13
                                                  CALL BACK

      13.1    Any employee called back after the end of his normal shift shall receive a minimum of two
      (2) hours pay. Such pay shall be computed at overtime rates and considered an extension of his
      regular shift plus any overtime worked.

                                                  SECTION 14
                                                  OVERTIME


      14.1     All time in excess of the regular established shifts shall be overtime. The rate of pay for
      overtime on regular shifts shall be one and one-half (1½) times the hourly straight time rate for the
      first four hours, double (2) the hourly straight time rate for the succeeding time thereafter.

      14.2     All shifts worked on Saturday if 6'"consecutive work day, will be paid one and one-half
      (1½) the regular straight time hourly rate for the first eight (8) hours worked, double (2) the regular
      straight time hourly rate for the following hours thereafter.      Sunday will be double (2) time if 7*
      consecutive work day, otherwise paid one and one-half (11/2) the regular straight time hourly rate.
       (See also Section 9.3)

      14.3    For all work in excess of forty (40) hours in any one week. Hours missed from the regular
      schedule for union business or for such paid time off as, floating holidays, shall be considered as
      time worked for the purposes of determining weekly or daily overtime. Time missed as a result of



                                                         7




GCIU-Employer Retirement                  EXHIBIT 2 to COMPLAINT - 76
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 77 of 106 Page ID #:77




     a Company decision shall be considered scheduled hours in this determination. An employee has
     to give employer advanced notification of vacation time off in order to meet the weekly overtime
     determination.

      14.4    The employer will, if possible, notify employees who are scheduled to work overtime at
      least two hours prior to the overtime to be worked.     If such notice is not given, the Employer
      agrees to pay the actual cost of any meals taken at the employees expense as a result up to a
      maximum of $7.50.

      14.5       Overtime shall be assigned according to the following priority:

                 a. The employee regularly operating or performing       in the situation where the overtime is to
                 be worked.


                 b. By seniority within present classification.

      14.6   The Union and Employer have an obligation to protect the job security of the employees
      by meeting the demands of the customers. Overtime shall be scheduled when necessary, the
      employee is expected to work as called upon on a daily or Saturday basis when required.



      14.7        Pension contributions   are based on straight-time   earnings.

      14.8   Vacation pay, sick, bereavement,          etc, are not considered     "time worked" for the calculation
      of overtime

                                                        SECTION 15
                                                         HOLIDAYS


      15.1     New Years Day, Presidents'       Day, Memorial       Day, Fourth of July, Labor Day,
      Thanksgiving, the day after Thanksgiving, the day before Christmas and Christmas Day shall be
      recognized as holidays. A holiday shall begin at 7:30 a.m. of the day itself or the legal day of
      observance and continue until 7:30 a.m. of the following day.

      15.2   Regular employees shall be paid for one days straight-time               at his regular rate of pay for
      such holidays (or the legal day of observance) when not worked.

      15.3   Employees shall not be obliged to work on these holidays but the employee who does
      work on any holiday shall be paid for work performed at double (2) the employees straight time
      rate.

      15.4     Holidays that fall on Saturday       may, at the option of the Employer, be recognized on the
      Friday prior to the holiday.    Holidays       that fall on Sunday shall be recognized on the Monday
      following the holiday.

      15.5     When a holiday occurs in an employees vacation period the option of an extra days pay at
      straight time rate or an additional day of vacation with holiday pay shall be provided by mutual
      consent prior to vacation.




GCIU-Employer Retirement                       EXHIBIT 2 to COMPLAINT - 77
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 78 of 106 Page ID #:78




     15.6 No employeeshall receiveholidaypayfor a holidaywhich is immediatelyprecededby or
     followedby an unscheduledandunauthorizedabsence,or a disciplinarysuspension.Employees
     whohaveunscheduled  absencesdueto illness,uptothe previousday,or followinga holiday shall
     bring a medical verification of illness to the employee's             supervisor     on the employee's   return to
     work in order for the absence to be authorized.

     15.7   Holiday pay shall be at eight (8) hours per shift rate for full-time   employees.  The
     employee must have worked the day before and the day after a holiday to receive holiday pay or
     been on a pre-approved paid vacation or off work with prior employer consent.

                                                           SECTION16
                                                           VACATION

     16.1       A vacation        schedule shall be established   by the Employer and posted during the months
     of December and January. Regular employees shall select their preference for vacation based on
     continuous seniority with the Employer and then by classification but in all cases the requirements
     of the Employer shall be considered. Any changes after vacation selection shall only be by mutual
     consent. Probationary employees shall not get vacation pay.

      16.2    Employees who have worked for their current same Employer one (1) year or more have
     preference in taking their vacation in one (1), two (2), three (3) or four (4) week periods provided
     that senior people select first for only one (1) period before less senior people have an opportunity
     to select their vacation. Each additional period shall be considered a separate claim, which may
     be made after all other employees have had an opportunity to exercise their priority claim in a like
     manner.

     16.3    Employees shall receive their vacation pay only in the amount commensurate                   with the time
     to be taken off, preceding the first day of their vacation.

     16.4     Vacations shall not be cumulative from year to year without the written authorization of the
     Employer and the Union. Vacation credits (money) shall not be converted to cash payments
     except by consent of employer. Vacation credits shall be converted to cash payments upon
     termination of employee.

      16.5    Employees who have worked with their employer                     and completed    one year shall receive
      one (1) weeks vacation with pay at their regular rate.

      Employees         who have worked with their employer         and completed       two (2) or more years but less
     than five (5) years shall receive two (2) weeks vacation with pay at their regular rate.


      Employees who have worked with their employer and completed                         five (5) or more years shall
      receive three (3) weeks vacation with pay at their regular rate.

      Employees who have worked with their Employer and completed                        ten (10) or more years shall
      receive four (4) weeks of vacation at their regular rate.

      16.6       Regular       employees   who terminate    service prior to a completed        year of service with an




GCIU-Employer Retirement                          EXHIBIT 2 to COMPLAINT - 78
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 79 of 106 Page ID #:79




     Employerwillbe paidthepercentageof theirstraighttimeearningsasvacationpayas follows:

     Those employees qualified for one (1) week of vacation 2.50%, two (2) weeks of vacation 5%,
     three (3) weeks of vacation 7.5%, four (4) weeks of vacation 10%. Regular employees with less
     than 1 year completed earned at the time the vacation schedule is established earn time off on a
     pro-rated basis.



     16.7   For the purpose of computing the one year and the percentage of eamings for regular
     employees, paid holidays and paid vacation days shall be considered as time worked and earned.

     16.8    If a holiday occurs during an employees            vacation period the employee shall be allotted an
     extra day of vacation with the holiday pay.

     16.9    Should an employee covered by this Agreement die, the Employer shall pay over to the
     estate of the deceased, such vacation credits as had accrued upon a pro-rata basis.

      16.10 if the employee was under a commercial or industrial contract which, hired before May 1,
      2004, used wording for vacation time (worked in the industry), and now chooses to be in the sick
      leave program, the employee will have to forgo vacation time to be in line with the length of time
      you have worked for the same employer.

                                                       SECTION 17
                                                   BEREAVEMENT LEAVE


      17.1    Employees shall be compensated for the loss of time from work in case of death in their
      immediate family (spouse, children, sibling, parent, grandparent, sister or brother) not to exceed
      three (3) days for attending the funeral or making necessary arrangements.

      17.2       Employees shall be compensated for the loss of time from work in case of death of parent-
      in-law,    and/or son-in-law or daughter-in-law not to exceed one (1) day.

      17.3   An employee will not receive bereavement              pay when it duplicates    pay received for time not
      worked for any other reason or for weekends.

      17.4   Part-time employees will be compensated              on a pro-rata basis for loss of time from work for
      Bereavement Leave.


      17.5   An employee               must have been with the employer         six (6) months   before being granted
      bereavement pay.
                                                        SECTION 18
                                                    LEAVE OF ABSENCE

      18.1      A leave of absence may be granted by the Employer not to exceed (90) days without loss
      of priority, provided the employee on leave remains in good standing as a member of the Union;
      such leave shall be for bona fide reason(s) and shall be submitted in writing within a reasonable
      period of time in advance of the date on which the leave shall begin. Leave of absence requests
      consistent with the Family/Medical Leave Act shall be granted. During a leave of absence without




GCIU-Employer Retirement                          EXHIBIT 2 to COMPLAINT - 79
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 80 of 106 Page ID #:80




     pay,anemployeewill notearnvacation,holidayor                    sick leave nor be eligible for any payments for
     time off work.

                                                          SECTION 19
                                                       INJURIES ON JOB


      19.1    Employees injured on the job and visiting a doctor shall be paid for the full straight time
      shift on the day of injury if the doctor states that the employee should not return to work. The
      employee agrees to notify the foreperson of extended absence.

       19.2    Your employer will not be liable for the payment of workers' compensation benefits for an
      injury that arises out of an employee's voluntary participation in any off-duty recreational, social, or
      athletic activity that is not a part of the employee's work-related duties.

                                                          SECTION 20
                                                          SICK LEAVE


      20.1    Employees who work continuously        for the same Employer and completed a period
      of one (1) year, shall then start to be included in the sick leave program, at the end of each
      year accrue two (2) days of sick leave and shall thereafter accrue one half (1/2) additional
      partial day of sick leave for each additional three (3) months of continuous     work for such
      Employer.   Sick leave accrued under previous plans and unused will be the base and there
      shall be a 10 day limit to the amount of sick leave which may be accrued by any employee.

      20.2   Accrued sick leave shall be paid at the regular straight time rate of pay of the particular
      employee subject to the following conditions:

                 a.      Pay for sick leave shall be payable on the second day of bona fide illness if the
                 employee is not hospitalized, or on the first day if hospitalized or if disabled through an
                 accidental work related injury. If the first day is without pay, employee can use a vacation
                 day if so is earned.

                  b.      A certificate of an attending physician or other reasonable        proof of illness may be
                  required by the Employer.

                  c.          Accumulated   sick leave shall not be convertible to cash or vacation time.

                  d.      No payment        in lieu of sick leave shall be due upon termination,   permanent   lay-off
                  or death.

                  e.      An employee absent due to illness or injury shall notify his Employer as soon as
                  practicable of his expected availability for work.

                 f.       Sick leave shall not be paid in lieu of or in reduction of Worker's Compensation
                 disability benefits or unemployment disability compensation.     Sick leave will be paid on a
                 pro-rata basis in addition to any of the foregoing benefits which may otherwise be payable
                 provided   that an employee shall not receive, in a combination of such benefits and sick
                 leave pay, more than his regular weekly salary, and provided further that if any pro-rate



                                                                11




GCIU-Employer Retirement                          EXHIBIT 2 to COMPLAINT - 80
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 81 of 106 Page ID #:81




                 sick leave payments total less than the sick leave then accrued, the remainder shall
                 continue to be credited to the employee and available under the other provisions hereof. If
                 during the period of a particular disability due to illness or a work related injury a court or
                 administrative body shall determine that benefits otherwise payable would be reduced by
                 reason of the payment for sick leave under this Agreement, then a payment for sick leave
                 shall not be made in order that the employee may be enabled to recover the full amount of
                 other benefits, and sick leave payments which might have been made shall be deferred
                 and shall continue to the credit of the employee.

                 g.       No employee shall be discriminated         against by lay-off or discharge for the purpose
                 of avoiding pay for sick leave.

      20.3       Part-time      employees will accrue, on a pro-rata basis, sick leave pay.

      20.4    Integration: If an employee is collecting unemployment compensation disability benefits or
      Workers     Compensation    temporary    disability benefits, or both, and such Unemployment
      Compensation Disability Benefits or Workers Compensation sick leave benefits provided herein,
      such employee shall only receive sick leave benefits in addition to such Unemployment
      Compensation Disability Benefits or Workers Compensation temporary disability benefits, or both,
      in an amount sufficient to equal a full days payment.

                                                         SECTION 21
                                                         DISCHARGE


      21.1   The employer may effectively recommend discharge                   or disciplinary   action for just cause
      which shall include but shall not be limited to the following:

                 a.          Incompetency.

                  b.         Neglect of duty.

                  c.         Violation of Employer rules which shall be kept conspicuously        posted.


      21.2    Any employee who feels he/she has been unjustly discharged must take the matter up
      within two (2) work days of their discharge by filing a written complaint stating the facts with the
      Shop Steward or Union Representative.      Said two-day period of notification being construed as
      regular work days.

      21.3    In all cases of discharge, the reason will be given if requested,            in writing to the employee
      discharged within forty-eight  (48) hours of the time of such request.

      21.4     Notice to quit. Employees who have completed their probationary period and desire to
      quit, shall give the Employer two (2) weeks notice. Any employee who fails to give the required
      notice shall forfeit up to one (1) week of accumulated vacation pay. The Employer may, at his
      discretion, waive the two (2) week requirement and release the employee with all accumulated
      vacation pay.




                                                                12




GCIU-Employer Retirement                          EXHIBIT 2 to COMPLAINT - 81
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 82 of 106 Page ID #:82




                                                              SECTION 22
                                LENGTH OF SERVICE         -    LAYOFF AND RIGHTS OF RECALL

     22.1     Continuous length of service in the bargaining unit with an Employer will determine
     seniority. Seniority with the Company starts on the date of continuous employment in a Union
     classification upon completion of a ninety (90) calendar day probationary period. Seniority shall
     not apply to an employee until that employee completes a ninety (90) calendar day probationary
     period with the Employer.

     22.2        Regular employees are those who have completed their probationary                   period.

     22.3    When layoffs because of lack of work for one week or more become necessary, the
     employer shall take into consideration (a) greater length of service, (b) competency and efficiency,
     (c) physical ability. Factor (a) will govem the Employer's decision as to whom he will lay off,
     factors (b) and (c) being reasonably equal.

     22.4   in the event of permanent layoffs pressmen, assistants, press helpers will have the option
     of downgrading, in order to maintain future employment, if they so choose, providing they are
     competent in the judgment of the employer.

      22.5    Each Employer will maintain a list of employee employment dates by classification.        The
      employer agrees to submit to the Union a list of all bargaining unit employees on a quarterly basis.
       Such list will include the names, social security number, classification, straight time wage, date of
      hire and shift of such employee.

      22.6    The parties recognize that a factor essential to productivity is the flexibility in the
      assignment of bargaining unit personnel.     It is not the intent to limit this flexibility. However, the
      parties recognize that an employee's seniority within the plant-consistent         with production needs
      and the level of competency required in the particular job classification-shall      be considered in the
      assignment of a shift as the opportunity for changes arise in the future.

      An employee's           seniority rights and the right of recall shall cease under any one of the following
      conditions:

                 (1)         Three (3) consecutive     months after the employee's      date of layoff;

                 (2)         If an employee voluntarily quits or resigns.

                 (3)         If the employee is discharged      for cause;

                 (4)      If an employee      fails to report for work or notify the Employer of their intention to
                 report to work within        twenty-four    (24) hours being notified by a registered letter of
                 recall from layoff;

                 (5)     Three (3)       consecutive      months     after   the   employee     is promoted    outside   the
                 bargaining unit;

                 (6)    Failure to retum        to work       within twenty-four    hours     after an approved   leave of
                 absence expires;




GCIU-Employer Retirement                          EXHIBIT 2 to COMPLAINT - 82
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 83 of 106 Page ID #:83




                 (7)   Absencefor morethan twelve(12) consecutivemonthsby reasonof illnessor
                 accident;or

                 (8) Retirement.
                 (9) An employeewho takes employmentin the printingindustryduringan approved
                 leave of absence shall be considered          as having voluntarily quit without employer approval.

     In the meantime, nothing in the above shall interfere with the Employer's right to fill the job from
     any source on a temporary basis, and no health and welfare or retirement need be paid for
     temporary employees.

     Nothing in the above shall interfere with the right of the Employer to transfer, move, or assign
     employees freely from one classification to another without regard to length of service.

      22.7   An Employer may choose to be in the EDD approved Work Share Program. The purpose
      of Work Share is to help the Company through financial hardships; the days off are not to be
      supplemented by vacation hours.

                                                           SECTION 23
                                                         SHIFT CHANGES

      23.1 in the event of a permanent opening within the shop an employee shall make the request in
      writing through his Employer for the change in shift.

      23.2 The preferred               shift will be given   to the employee       in the order of their seniority   and
      qualifications.

      23.3      The Employer will evaluate existing employees            prior to hiring new help.

                                                       SECTION 24
                                            SHOP RULES AND BULLETIN               BOARDS


      24.1   All shop rules shall be posted by the Employer in a conspicuous place where they can be
      reached by the employees and such rules shall not conflict with this Agreement.

      24.2   Space shall be provided on Employer property at locations agreed upon for Union Bulletin
      Boards for the posting of official Union business and such other notices. (Dues, social events,
      etc.)

                                                          SECTION 25
                                                   SANITATION AND HEALTH


      25.1    The Employer agrees to furnish a clean, healthful, sufficiently ventilated, properly heated
      and lighted place for performance of all work; and all machines or apparatus from which dust,
      gases, or other impurities are produced or generated shall be equipped in such a manner as to
      protect the health of the employees.




                                                                  14




GCIU-Employer Retirement                            EXHIBIT 2 to COMPLAINT - 83
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 84 of 106 Page ID #:84




     25.2   Safety devices where provided                    must   be used     and Safety     Rules established    by the
     Employer must be observed at all times.

     25.3    Safety and sanitation               shall however,   be in accordance    with the rules established    by the
     State of California.

     25.4     Employees                shall assume   their fair share of the responsibility    in maintaining   clean and
     sanitary conditions.

                                                            SECTION 26
                                                         CHAPEL MEETINGS


     26.1    Meetings            may be held on the Employer's            time with the consent   of the Employer    or his
     representative.

                                                           SECTION 27
                                                      CHANGE OF OWNERSHIP

     27.1     In the event of change of ownership, the selling Employer shall pay all obligations under
     the terms of the Agreement, including accumulated wages, holiday pay, vacation pay, pension
     contributions and health and welfare contributions, prior to the date of the change of ownership.

                                                             SECTION 28
                                                      OFFICIALS RIGHT TO VISIT


     28.1      An accredited representative of the Union shall be permitted to enter the premises of the
      Employer    during working hours for the purposes consistent with this Agreement provided that
      he/she first makes application at the businesses office for such permission prior to entering the
      plant and provided further that he/she does not interfere with production.

                                                              SECTION 29
                                                           SAVINGS CLAUSE


      29.1     Should any part hereof, or any provisions herein contained be rendered or declared invalid
      by reason of any existing or subsequently enacted legislation, or by any decree of a court of
      competent jurisdiction, such invalidation of such part, or portion of this Agreement, shall not
      invalidate any remaining portions, which shall continue in full force and effect.

                                                              SECTION 30
                                                            STRUCK WORK

      30.1    The Employer agrees not to require employees to perform any work normally executed,
     wholly   or in part, by employees working for any Employer whose plant is struck by Graphic
     Communications      International Union or where members of the Local are locked out, other than
     work which the Employer herein customarily has performed for the Employer involved in such
     strike or lockout.


     30.2 The provisions                of this section shall become effective only after twenty-four    (24) hours notice



                                                                     15




GCIU-Employer Retirement                              EXHIBIT 2 to COMPLAINT - 84
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 85 of 106 Page ID #:85




     of strike or lock-out is given by the Union to the Employer                      in writing.   This provision    is not
     applicable unless the strike is authorized by the G.C.I.U.

     30.3 It is agreed that there shall be no strikes, walkouts,                  lockouts,   slowdowns,   or other similar
     interruptions of work during the period of the Agreement.

                                                          SECTION 31
                                       WESTERN       STATES INCOME SECURITY                 FUND


     31.1    The Employer and the Union hereby accept, ratify and become bound by the terms of that
     certain Trust Agreement establishing the Western States income Security Fund as amended, the
     same as though they were signatory parties thereto.

     31.2    Effective October 1, 2013, the Employer shall pay monthly to the Western States Income
     Security Fund the sum of Thirty five dollars ($35.00) per month for each employee working or paid
     for One hundred & twenty (120) hours or more per month

                                              Effective   7/1/2014                $ 35.00
                                                           7/1/2015               $ 35.00
                                                           7/1/2016               $ 35.00
                                                           7/1/2017               $ 35.00
                                                           7/1/2018               $ 35.00


     31.3 Payments shall be made in a manner prescribed by the Board of Trustees and shall be
     paid monthly for payroll financial weeks ending in the previous month recognizing Monday as the
     first day of the week. Shifts are defined to include shifts worked, vacation, sick leave, holiday
     shifts or any other shifts paid for under the contract.

      31.4 Under no circumstances,       however, shall any contributions be made by the Employer on
      behalf of any employee for any period of time during which such employee shall be on strike, shall
      participate in a concerted refusal to work for such Employer, or shall be absent from work by
      observance of a picket line, or by other work stoppage or refusal to work for such Employer.

      31.5 The employer has the right to leave the Western States Income Securities Fund, but must
      put all eligible employees into the company 401 (k) Plan.

                                                          SECTION 32
                                       VARIABLE      SUPPLEMENTAL   CONTRIBUTIONS

      32.1       Classification

                 There shall be eight (8) classifications of employees under this Agreement.                  Classification
                 is based upon seniority under the Collective Bargaining Agreement.

                 Class     |       Employees who elect to have Employer base contributions            only.

                 Class 11          Employees with less than one (1) year of employment.




                                                                  16




GCIU-Employer Retirement                            EXHIBIT 2 to COMPLAINT - 85
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 86 of 106 Page ID #:86




                 Class lil         Employees with at least one (1) but less than three (3) years of employment.

                 Class IV          Employees with at least three (3) but less than five (5) years of employment.

                 Class V           Employees with at least five (5) but less than seven (7) years of employment.

                 Class VI          Employees with at least seven (7) but less then ten (10) years of employment.

                 Class Vil         Employees   with   at   least   ten   (10)   but   less   than    twelve   (12) years    of
                                   employment.

                 Class Vill        Employees   with at least twelve (12) years of employment.

      32.2        Changes in Class

      Each employee may submit annually to the Employer any classification change request. Such
      request may designate an eligible class based on years of employment or a class lower (but not
      greater) than his eligibility, and must be received by the Employer between May 1 and June 15,
      prior to its effective date. Upon approval by the Employer, such classification changes shall be
      effective July 1.

      32.3     Classification change notifications shall be in writing on an approved form and in
      accordance with the rules and regulations adopted by the Fund.           Upon notification by the
      Employer to the plan administrator of an approved classification change, the Employer shall pay
      wages and pension contributions as prescribed in the approved classification level unless and until
      notified of a subsequent classification change. In no event, however, shall a classification change
      be implemented except by proper notification to the Fund, and no more than one (1) classification
      change may be effected during any calendar year.

      32.4       Waqe and Pension Rates

      The total hourly wage and supplemental pension rate shall be 100% of the hourly job classification
      rate (100% of the employee's rate of pay). Wages shall be paid directly to the employee.
      Pension contributions shall be paid directly to the administrative office of the Westem States
      income Security Fund ("Fund") on such report forms as may be specified by the Fund from time to
      time. The total hourly wage and pension rate specified above shall be payable to the extent it
      does not exceed the following:

                  Classification                      Wages                                          Fund
                 Class      I                          100%                        0%    of hourly   classification rate.
                 Class     Il                           98%                        2%    of hourly   classification rate.
                 Class     llí                          96%                        4%    of hourly   classification rate.
                 Class     IV                           94%                        6%    of hourly   classification rate.
                 Class     V                            92%                        8%    of hourly   classification rate.
                 Class     VI                           90%                       10%    of hourly   classification rate.
                 Class     Vil                          88%                       12%    of hourly   classification rate.
                 Class     Vill                         85%                       15%    of hourly   classification rate.




                                                                   17




GCIU-Employer Retirement                            EXHIBIT 2 to COMPLAINT - 86
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 87 of 106 Page ID #:87




     32.5   If any contribution rate specified above would cause the Fund to be in violation of Intemal
     Revenue Code Section 415, then the contribution rate to the Fund shall be revised by the Union
     and the Employer so as to comply with the code.


                                                             SECTION 33
                                                        HEALTH AND WELFARE


      33.1    The Employer and the Union hereby accept, ratify and become bound by the terms of that
      certain Agreement and Declaration of Trust dated October 2, 1952, as amended, establishing the
      Printing Specialties and Paper Products Joint Employer and Union Health and Welfare Fund the
      same as though they were signatory thereto.

      33.2      Medical, Dental, Vision and Prescription Drug Plans: Effective with the October 2013
      payment on September         2013 hours, the Employer will contribute monthly to the Printing
      Specialties and Paper Products Joint Employer and Union Health and Welfare Fund up to the
      below-listed   amounts required by the trust for each eligible Employee (and his or her dependents)
      working or paid for eight (80) hours or more per month. All payment changes shall be effective on
      July of each year covering June hours in that year.

                                            Effective                  Rate

                                            7/1/2013                   $1432.02
                                            7/1/2014                   $1571.71 Projected max rate
                                            7/1/2015                   To be determined by Trustees
                                            7/1/2016                   To be determined by Trustees
                                            7/1/2017                   To be determined by Trustees
                                            7/1/2018                   To be determined by Trustees

      33.3 The         Teamsters Managed health care trust amounts required by the trust for each eligible
      employee        (his or her dependents) working or paid for one hundred and twenty (120) hours or
      more per        month. All payment changes shall be effective on October of each year covering
      September        hours in that year.

                                            Effective                  Rate

                                            10/1/2012                  $1144.00
                                            10/1/2013                  $1220.65
                                            10/1/2014                  To be determined   by   Trustees
                                            10/1/2015                  To be determined   by   Trustees
                                            10/1/2016                  To be determined   by   Trustees
                                            10/1/2017                  To be determined   by   Trustees

      33.4   The employer              shall have the right to obtain eligible    employee     coverage    elsewhere   as
      proposed.

      33.5 Those with outside Printing Specialties               and Paper Products    or Teamsters       plan shall have
      an employee co-pay of premium.



                                                                  18




GCIU-Employer Retirement                            EXHIBIT 2 to COMPLAINT - 87
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 88 of 106 Page ID #:88




                                       July 1, 2013   -  20%        July 1, 2014   -   20%
                                       July 1, 2015    - 20%        July 1, 2016   -   20%
                                                      July 1, 2017 - 20%

     33.6 Adjustments for New Legislation. If enactment of new legislation providing for State or
     National Health Insurance, catastrophic insurance, or the like or a change in the Intemal Revenue
     Code substantially adversely     affects either the after-tax costs of the plan to the employer
     (including any new taxes or loss of deductibility in whole or in part of its contributions, or other
     adverse tax treatment of its costs) or the benefits provided to the employees (or the tax treatment
     of their contributions through the Section 125 Plan), then either the Union or the Employer may,
     upon written notice to the other at any time after such adverse change, reopen this Agreement for
     the sole purpose of negotiating an amendment to the provisions of this Article dealing with a new
     or revised health and welfare plan program, wages and pensions.

      33.7 Employer doesn't have to pay for employees               spouse health care coverage when there is
      dual health insurance coverage within the family.

                                                  SECTION 34
                                         JOINT CONCILIATION COMMITTEE


      34.1    Adjustment of Complaints.     If any dispute, complaint or grievance arises between the
      parties to this Agreement as a result of the application or interpretation of any of its provisions
      which cannot be adjusted between the Union and the Employer, the matter may within seven (7)
      days be referred to a Board of Arbitration composed of two (2) representatives designated by the
      Employer and two (2) representatives designated by the Union. If within five (5) days thereafter
      these four members of the Board cannot reach a settlement of the dispute, complaint or grievance
      they shall within two (2) days thereafter select a 5th member of the Board, and          this Board shall
      proceed forthwith to adjudication of the matter at issue within three (3) days           unless a further
      extension of time is mutually agreed upon. A majority vote of the five members           of the Board on
      such matter at issue shall be final and binding upon the two parties, both of whom        hereby agree to
      abide by all decisions of the Board of Arbitration.

      34.2    Wage claims which do not arise out of a dispute as to the application          or interpretation   of
      this Agreement need not be processed under this arbitration section.

      34.3   The expenses attendant upon any proceedings which are incurred                  by direction   of the
      Board of Arbitration shall be borne equally by the parties of this Agreement.

                                                   SECTION 35
                                            GOVERNMENT REGULATIONS

      35.1    If during the term of this Agreement, government regulations pertaining to the energy
      crisis make it necessary for the Employer and employee to alter his normal operating procedure
      and thus limit the ability to observe the conditions of this Agreement, particularly as they might
      affect hours of employment, days of employment or similar restrictive measures, the Union will
      meet with the Employer to work out an agreement that will allow compliance with the regulations.




GCIU-Employer Retirement                       EXHIBIT 2 to COMPLAINT - 88
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 89 of 106 Page ID #:89




                                                        SECTION36
                                                 FEMININE/MASCULINE
                                                                  GENDER

      36.1    Wherever in this Agreement              the masculine      gender is used    it shall be deemed to include
      the feminine gender as well.

                                                         SECTION 37
                                                 APPRENTiúES   AND TRAINING


      37.1         Based      on the ømployees       experiencej   lhe    progressive     wage   rates for the respective
      assignments         shall be as follows:

                  All pre-press        and press dëpårtments    rates shall be bå$ed än the following schedule;

                   Pre-Press       and Pressroom    departments

                         Up to 6 rnonths expètience             65% of apprõßnåte räte
                         "    12    "      "                    70%                 "
                         "    18    "      "                    7.5%                "
                         "    24    "      "                    80%
                         "    30    "      "                    85%        "
                         "    36    "      "                    90%        "        "
                         "    42    "      "                    95%
                         Thereafter                            100%              "

                   Bindery and Finishing Departments:

                          Up to 6 months experience             80% of appropriate      rate
                          "    12  "     "                      90%                       "
                          "    18 "      "                      95%
                          "   24 "       "                     100%




      SER              P ESS                                             TEAMSTERS        DISTRICT COUNCIL      2
                                                                         LOCAL188M




      Date:                                                              Date:




                                                                   20




GCIU-Employer Retirement                            EXHIBIT 2 to COMPLAINT - 89
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 90 of 106 Page ID #:90




                                                            Memorandum        of Agreement

                                                                         Between

                                               Teamsters District Connell2,             Local388M
                                                              (The Union)

                                                                          And

                                                                   Service Press
                                                                  (The Company)



           The Union and the Company agree to replace Article 34 Retirement Plan in the CBA with the
      -    followings --               -- --   -   -   -.            -                   . ...._
                                                                          .........-...~....... . ..   ___._...._. .._ .___
           Article34   Supplemental income 401(k) Plan
           Section 34     The Employer agrees.to become a participating employer in the Supplemental
           Income 401(k) Plan ("SIP Plan")effective  Pebmary 1,2014 and be bound by the provisions of
           the Plan's goveming documents. As of the effective date, Employer agrees to contribute to the
           Plan for each covered Employee* per month the sum of $35.00,which amount is payable no later
           than 15 days following the end of the month for which the contributions are due. Employer
           understands that the Plan has an Intemal Revenue Code Section 401(k) feature and agrees that
           any covered Employee may elect to have a specified percentage of his/her wages (up to the
           maximum permitted by the Plan) deducted from his/her total wages and contributed to the Plan.
           Amounts deferred from Employee wages must be paid to the Plan no later than 15 days following
            the date of the payroll from which the defensis were                   made.


            *Employee'sbecome eligible after 90 daysof continuous employment.




            Teamsters D                  Council 2                                       Service Pre




            Date:                                                                        Date:




                                                                             21




GCIU-Employer Retirement                                    EXHIBIT 2 to COMPLAINT - 90
Fund, et. al. v. Service Press, Inc.
 Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 91 of 106 Page ID #:91

09/08/2014 15:           51         6505912455                             SERVICE PRESS                             PAGE   02/02




                                                        Memorandum      of Agreement

                                                                  Between


                                                 Teamsters Distdct Council     2, Loca1388M
                                                               (The Union)

                                                                     And


                                                               Service Press
                                                              (The Company)



            The½iön and the Company agree to repladeArticle                 34 Retiremeot Plan htthe CBA with the
            follåWing:


       *   Árticle     34 Supplemental           Income 401(k) Plan
            Section 34           The Employer        agrees to beeøme a participating    employerin    the Supplemental
            hicett     4ûKk) Plan ("SIP Plan")¢ffective          September   l, 2014   and be bouitd bythe provisions of
            the Plarfs governing documents.             As of the effectite date, Employer agrees to contribute to the
            Plan for each covered Employee*              por month   the sum of $35.00, which amount is payable      no
            later than 15 days followingthe end of the month for which the contributions are due, Employer
            ûndetåtahds that the Plan has an Internal Revenue Code Section 401(k) feature and agrees that
           any øvered Employec may elect to have a specified percentage of his/her wages (up to the
           maximum permitted by the Plan) deducted from his/her total wages and contributed to the Plan.
           Amounts deferred from Employee wages must be paid to the Plan no later than 15 days
           following the date of the payroll from which the deferrals were made.



           *Employee's        become eligible after 90 days of continuous employment.




           Teamsters     District   Council      2                              Service Press
                                                                                            CA




           Date                                                                Date




 GCIU-Employer Retirement                               EXHIBIT 2 to COMPLAINT - 91
 Fund, et. al. v. Service Press, Inc.
                  Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 92 of 106 Page ID #:92




                                          CURRENT
            CLASSIFICATION                  RATE            2%*      RATE           1%*      RATE         2%*      RATE         1%*      RATE         2%*       RATE    TOTAL
                                                        10/01/2013              10/01/2014            10/01/2015            10/01/2016            10/01/2017




Digital

1     Digital    Technician

     Desktop       applications,

     Proofing,     Preflighting,

     Digital    Press      Operator,

     Copier      (B/W     and Color),

     Scanninge         Design,

     Platemaker         & Typesetting      $21.93          $0.44     $22.37        $0.22     $22.59      $0.45     $23.04      $0.23     $23.27      $0.47     $23.74   $1.81

2     Advanced         Digital             $25.87          $0.52     $26.39        $0.26     $26.65      $0.53     $27.18      $0.27     $27.46     $0.55      $28.01   $2.14

3     Digital    Finishing.                $15.61          $0.31     $15.92        $0.16     $16.08      $0.32     $16.40      $0.16     $16.57      $0.33     $16.90   $1.29




1   Color

    Up to 17"                               $18.68         $0.37     $19.05        $0.19     $19.24      $0.38     $19.63      $0.20     $19.83      $0.40     $20.22   $1.54

    18" thru 20"                            $21.80         $0.44     $22.24        $0.22     $22.46      $0.45     $22.91      $0.23     $23.14      $0.46     $23.60   $1.80

    21" thru     26"                        $22.53         $0.45     $22.98        $0.23     $23.21      $0.46     $23.67      $0.24     $23.91      $0.48     $24.39   $1.86

    27" thru 31"                            $23.25         $0.47     $23.72        $0.24     $23.95      $0.48     $24.43      $0.24     $24.68      $0.49     $25.17   $1.92

    32" thru 41"                            $23.96         $0.48     $24.44        $0.24     $24.68      $0.49     $25.18      $0.25     $25.43      $0.51     $25.94   $1.98




2   Color

    Up to 17"                               $20.42         $0.41     $20.83        $0.21     $21.04      $0.42     $21.46      $0.21     $21.67      $0.43     $22.11   31.69

    18" thru 20"                            $23.54         $0.47     $24.01.       $0.24     $24.25      $0.49     $24.74      $0.25     $24.98      $0.50     $25.48   $1.94

    21" thru 26"                            $26.29         $0.53     $26.82        $0.27     $27.08      $0.54     $27.63      $0.28     $27.90      $0.56     $28.46   $2.17

    27" thru 31"                            $27.73         $0.55     $28.28        $0.28     $28.57      $0.57     $29.14      $0.29     $29.43      $0.59     $30.02   $2.29

    32" thru 41"                            $29.19         $0.58     $29.77        $0.30     $30.07      $0.60     $30.67      $0.31     $30.98      $0.62     $31.60   $2.41




                 GCIU-Employer Retirement                                      EXHIBIT 2 to COMPLAINT - 92
                 Fund, et. al. v. Service Press, Inc.
                 Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 93 of 106 Page ID #:93




          CLASSIFICATION
                      CURRENT
                            2%                                       RATE         1%     |   RATE        2%        RATE        1%        RATE         2%       RATE
                                                        10/01/2013            10/01/2014              10/01/2015            10/01/2016            10/01/2017            TOTAL


PRESSES

4 Color

  Up to and including 20"                 $25.79           $0.52     $26.31     $0.26        $26.57     $0.53      $27.10     $0.27      $27.37      $0.55     $27.92    $2.13

  21" thru 26"                            $27.45           $0.55     $28.00     $0.28        $28.28     $0.57      $28.84     $0.29      $29.13      $0.58     $29.72    $2.27

  27" thru 31"                            $29.89           $0.60     $30.49     $0.30        $30.79     $0.62      $31.41     $0.31      $31.72      $0.63     $32.36    $2.47

  32" thru 41"                            $30.39           $0.61     $31.00     $0.31        $31.31     $0.63      $31.93     $0.32      $32.25      $0.65     $32.90   $2.51




5 Color

  Up to and including 20"                 $26.83           $0.54     $27.37     $0.27        $27.64     $0.55      $28.19     $0.28      $28.48      $0.57     $29.04   $2.21

  21" thru 26"                            $28.96           $0.58     $29.54     $0.30        $29.83     $0.60      $30.43     $0.30      $30.74      $0.61     $31.35    $2.39

  27" thru 31"                            $30.10           $0.60     $30.70     $0.31        $31.01     $0.62      $31.63     $0.32      $31.95      $0.64     $32.58    $2.48

  32" thru 41"                            $31.70           $0.63     $32.33     $0.32        $32.66     $0.65      $33.31     $0.33      $33.64      $0.67     $34.32    $2.62



6 Color thru 8 Color

  Up to and including     20"             $26.83           $0.54     $27.37     $0.27        $27.64     $0.55      $28.19     $0.28      $28.48      $0.57     $29.04    $2.21

  21" thru 26"                            $28.96           $0.58     $29.54     $0.30        $29.83     $0.60      $30.43     $0.30      $30.74      $0.61     $31.35    $2.39

  27" thru 31"                            $30.10           $0.60     $30.70     $0.31        $31.01     $0.62      $31.63     $0.32      $31.95      $0.64     $32.58    $2.48

  32" thru 41"                            $31.70           $0.63     $32.33     $0.32        $32.66     $0.65      $33.31     $0.33      $33.64      $0.67     $34.32    $2.62



Feeder/Helper                             $18.68           $0.37     $19.05     $0.19        $19.24     $0.38      $19.63     $0.20      $19.83      $0.40     $20.22    $1.54




Cylinder/Letterpress                                                                                                                                            _________
Up   to and including   40"               $21.81           $0.44     $22.25     $0.22        $22.47     $0.45      $22.92     $0.23      $23.15      $0.46     $23.61    $1.80




                                                                                             23




                 GCIU-Employer Retirement                                     EXHIBIT 2 to COMPLAINT - 93
                 Fund, et. al. v. Service Press, Inc.
                 Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 94 of 106 Page ID #:94




          CLASSIFICATION
                      CURRENT
                            2%                                       RATE         1%       RATE           4      RATE         1%       RATE                  RATE
                                                        10101/2013            10/01/2014            10101/2015            10101/2016            10/01/2017            TOTAL

BINDERYlFINISHING

1   General Bindery

    Worker                                $12.01           $0.24     $12.25      $0.12     $12.37      $0.25     $12.62      $0.13     $12.75      $0.25     $13.00    $0.99

1   Floor Help                            $11.65           $0.23     $11.88      $0.12     $12.00      $0.24     $12.24      $0.12     $12.36      $0.25     $12.61    $0.96

2 Cutter, Folder

    Operator                              $20.19           $0.40     $20.59      $0.21     S20.80      $0.42     $21.22      $0.21     $21.43      $0.43     $21.86    $1.67

3 Inserter-Stitcher-

    Trimmer, Perfect

    Binder Operator                       $21.91           $0.44     $22.35      $0.22     $22.57      $0.45     $23.02      $0.23     $23.25      $0.47     $23.72    $1.81

5 Mailing Operator                        $12.49           $0.25     $12.74      $0.13     $12.87      $0.26     $13.12      $0.13     $13.26      $0.27     $13.52    $1.03

6 Operator/Data Proc.                     $15.61           $0.31     $15.92      $0.16     $16.08      $0.32     $16.40      $0.16     $16.57      $0.33     $16.90    $1.29

7 Feeder/Sorter                           $10.40           $0.21     $10.61      $0.11     $10.71      $0.21     $10.93      $0.11     $11.04      $0.22     $11.26    $0.86




*Rate increase does not apply to employees who are above contract rates




                                                                                           24




                 GCIU-Employer Retirement                                     EXHIBIT 2 to COMPLAINT - 94
                 Fund, et. al. v. Service Press, Inc.
                                                                                                                                                                 Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 95 of 106 Page ID #:95
                                                                                                                                                                                                                                                                                                                                                                                                   TEAMSTERS DISTRIQ                                                                                                                                                                                                                                                                                                                   EOQNgl                                                                                                                                                                                  2                                                                                                                                        2
                                                                                                                                                                                                                                                                                                                                                                  ,                                                mr.eeansééeh                                                                                                                          a                                         tüttu¼t«                                                         er a                                                           r                                                                                •                                                           P                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                                                      utigtedué                                                                                                                                   ñs $8M                                                                        7% 2SN 541S S43M                                                                                                                                                                SS




                                                                                                                                                                                                                                                                                                                                                                              Or                           TD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1s




                                                                                                                                                                                                                                                                                                                                           an                                          sa                                        sa                                            su                                                                                                 e                                            sst                              w                                                                                                                                                           w                                                                trand                                                  R$72                                                                   7


                                                                                                             s                                                       ,r                   .                                          ,,                                                                                                                                                                                                               ,                                                 ,               ,                                                                 .               .                                                    ,,                            ,,s                                            ,                                                                                                           .
                                                                                     ,                       9                   1                   .                                         s                                                                                                                                                                                                                                                                       e                                    ,                                                                                                                          ,               .                ,                      ,                                   .                             ,p                ,                                                                C                                    ,            ,                             ,
                                                                                     s                                                                                                                                   s                                                                                                                      .                                                                                 .                                                                                         u,                                                                    =                                                                                      .              ,                                       s                                                                                           ,                           ,,                                                                                                                                    o                                                                                              ,,,
        s                                                                                                    .                           .                                                           .           .                                                                                                                                                    ,                                                t                                  &                                                                                                                                                                                                         ,                          ,,                                                    .                                                          ,                                                                                                                                                                                                     ,,                                                    s
                                                                     .                           t               ,                                                                                                   .                                                                      ,                            j                                        ,                                                                                                                                                                                                                                   s                                                                                                                                                                                                                                                                         ,                             ,                             ,                                                        ,            ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  §ó                                                              N1                           Oin                                                                                                                                                                                          WsWW
                                    ,
                                                                         ,
                                                                                                         .
                                                                                                                                                         <
                                                                                                                                                                                  .                                                               ,
                                                                                                                                                                                                                                                      ,       4,
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                        ,                                                         n                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                           .       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                ,       ,                            .
                                ,                                                                                                                                                                                    .           ,                                                                                                                                                     ,       ,                       ..                 .                   ,            ,                                                ,,                                                                    ,           ,,                                   ,                        ,                                                                                                                           V                                                                   6                                                                                                                                                                                                           ç
                                        ,               <                                                                        ,                                                                                                                                                                                                                                    .                                                                   ,                                                     •                                     è                                  r,                                                                                                         ,,                                                                   o                e                                             ,                   ,                                            .
                                                                                                     )                                                               •                                                                        ,                                                     ,                                                                                              ,                                                                                                                                                                                                                                                                                                                                   ..
                        /                       .            .                                   .                                                       ,                                                                                        .                                                          .                                          .,                                                                                    ,                                                                                                 ,,                                                                                                                                                                            ..                                      ,                                                                                                                                                        ,            .                                                                                                                                                            ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  saocaros                                                                                         CA                                                                                                   '
                                                         -
                                                             ,
                                                                     ,                   ,
                                                                                                                 .
                                                                                                                         p                                       ,
                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                       ..,
                                                                                                                                                                                                                                                                       ,                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                               -           ..                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -            o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                  •


                    ,                               ,                                                                                                                                                                                                                                                                                .,                                                        ,                                                                           ,                                                                                                                                                                                                                                          ,                                               -                                                                                                                                                    .                                     y       ,                                                                                                      ,       ,,                          .


                                                             ,                                                                   o                                   •,                                      ,                                                                                                                   .                                        ,                                                 ,,                    ,                                ,                            t                      j                                                                           ,                                                                                                                             .                                                                                              r                               is                                                                                                                   ,                                     ,                                                     •




                                                                                                                                                                                                                             e rr teï                                                                                     dš6     t Cóùno       Àf                                                                                                                                                                                                                                            afed                                                             t thèG aph o                                                                                                                                         Comí                                                                          îù ht                                                                                                                   s
            ,           .                   ,,ç                                              ,                                                                                                 ,


                                                                                                                                                                                                                                                                                                                         un on lnternatioñåtBröthe                        ,                                                                                                    ,                            ,                     ,                      ,               o        ,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           hoód                                                              f Te amstèr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,            s                             ,            ,                                                                                                                                                                                                                                                                                                              ,,




                                                                                                                                                                                  ,                                                                                                                                                                                                                                                   ,                                                ,                                                                                                                                                                                                                                                             ..                                                                 .                                               .
                                        ,>,
                                                                                                                                     ,                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                      .                                        ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                              C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -           >


                            ,                                                                                                    ,               S                                                                                                                       .v,,                               ,.       ,                                                                                     .                     ,,                                                                                                                                                                                                            ,                                                    .                                                                     •                                                                                                                                                                                                                              .                                             ,,
                t                                                                                                                                            ,            ,                                                                                                                                                  !                                                                             .                                                                                                                                                                                                                   ,           ,                                    ,                                                                                                                                           ,                                                        ,                                                                                                                            ,            .       .           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                          October1                                                                     201p Septeniber 30                                                                                                                                201B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   >s                                                                                                                                                                   ,


                                                                             y                                                                                       >                                                                                                                                                                                                                                                                                                                                                                                               s            c                                                                                                                                                                      ,                                                                                                                                                                                      ,                ,
                                                                                         .                                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                                                                                                                                        ,                                       p                                                                                                                                                                                                                                                                                  ,




                                                                                                                     .                                               >                                                                                                                                           .                                                            ,                        ,       ,   ,                                              ..                       ''                                                                                                                                                                                                                             /                                                                                                                                                                                                                                                      ,



                                                                                                                                                                                                                                                                                                                                            Grà hiö communicatiöp                                                                                                                                                                                                                     rn tidnaWrdon                                                                                                         Eñhpigep F r
        ,                               ,                                                                                                        ,                                                                                                        ,                                                                           e                                                                                                                                    ,                                                                                                          r                                                                                                                                                     •                    ,            ,,       ..                                                                                                                                                                                                                                                          ,                                -
                                                        ..       o                                                           ,                                                                , ,,               , ,.,                                             ,            ,                                                                                                 ,.                                              ,                                            .                    ,                                                                                                                                                      ,                                                                  ,                                                                         o                                                                                                             ..                                                                                                                   N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           nr       •


                                            .                                    ,                                                                                            ,                 ,        ,                                                                              ,                                                                                                                                                         ,                                                                                                                                                                                                                                                                                                                                                                                 ,                                                                                                                                                    .                   ,.



                                                                                                                                                                                                                                                                     r ceivè s id
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,                                                                                                                                    a




                                                                                                                                         ?                                                        The Empfdyerand thè Union he b achp           lédge‡ha 1 ey                         th  r st
                                                                                                                                                                                          Agreefpèbt     ovemiifg the GCIU-E ploye        t rement Fund      amendedfo4 ate        d be G U
                                                                                                                                                                                                                                                                                p                       ,            L                    1,,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,

                                                                                                                                                                                                                                              n e o ae a
                                                                                                                                                                                                                                                                                                             o                                               .,                                                                                                                                                         /                                                                                              .




                                                                                                             <
                                                                                                                                                                                                Ø       e tremerl    U1 - ene/
                                                                                                                                                                                                                                   a as                            ey       y a        e oblR                                                                                                                                                                                                                                     '~       ,"                                                                                                                                                               ''r           ..,                        ;'''~                                                                                  r                                                                                                                        s



                                                                                                                                                                                                              prôvisiökof saidTrostÃgree    ient$a&Said  RétiteWenfl5p $12äí äffl         oow
                                                                                                                                                                                          é ist ór fi a hérufter bëämended. The Erñpl yet and Union hereby adcøþt,á$fl%it r éseh ati e
                                                                                                                                                                                          on the Ret réfr      Furid The,Ernpfdyer Trustees and Labor Oïgårij$ìtisi1TrustMs      çW r rig ar d
                                                                                                                                                                                          the r du a o nte successors.
    4,




                                                                                             à                                                                                                                 M##%Ö&thêËtnøl              ( ½ëydètWØØ|t       if h    NÁl         ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë                                Ä
                                                                                                                                                                                              amount of forty three dollars and thirty cents ($43.30) per month, for each employee who                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      n the
                                                                                                                                                                                              mmèdiate    r deding month worked or was aid for eight 80 hours är morë;hours

                                                                                                                                                                                          32 3    The parties agreáthat the proiisio s of this section shall be binding r d in fullfarc ar d riot
                                                                                                                                                                                          subject to chan e for the term of the Collective Ba gaining Agreement between thë arties.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,                                                                                                                                                                                                                                  ,           ,               ,       ,                                                                                                   ,




                                                                                                                                                                                                                                                                                                                             e stohd that the contribùtiòns                                                                                                                                                                                                  to the Fundere a de actible business expense b the
                                                                                                                                                                                                                                                                                                                                 ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,                       ,                                                   ,            ;ç                                                                                                               ,




    ,                                                                                                                                                                                 ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d                                                             ,


t
                                                                                                                                             ,                                                                                                        ,                                                                                                                                                                                                                                                             ,                                ,

                                                                                                                                                                                                                                                                                                                                            ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                †                             ,                'n




i



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4                                                                                                                                                                                                                                                                                                                                                                                                  ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,                    ,               ,




                                                                                                                                                                 GCIU-Employer Retirement                                                                                                                                                                                                                                                                                                       EXHIBIT 2 to COMPLAINT - 95
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,,                                                    ,

                                                                                                                                                                 Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 96 of 106 Page ID #:96




                 EXHIBIT 3

GCIU-Employer Retirement               EXHIBIT 3 to COMPLAINT - 96
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 97 of 106 Page ID #:97




GCIU-Employer Retirement               EXHIBIT 3 to COMPLAINT - 97
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 98 of 106 Page ID #:98




GCIU-Employer Retirement               EXHIBIT 3 to COMPLAINT - 98
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 99 of 106 Page ID #:99




GCIU-Employer Retirement               EXHIBIT 3 to COMPLAINT - 99
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 100 of 106 Page ID #:100




GCIU-Employer Retirement               EXHIBIT 3 to COMPLAINT - 100
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 101 of 106 Page ID #:101




GCIU-Employer Retirement               EXHIBIT 3 to COMPLAINT - 101
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 102 of 106 Page ID #:102




                 EXHIBIT 4

GCIU-Employer Retirement               EXHIBIT 4 to COMPLAINT - 102
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 103 of 106 Page ID #:103




      March 4, 2020


      Service Press, Inc.
      Attn: Keith Thompson
      935 Tankage Rd.
      San Carlos, CA 94070

                                                                                   VIA CERTIFIED MAIL
                                                                                   #7000-0520-0016-4712-1668


      Re:         Notice of Failure to Pay Withdrawal Liability and Demand for Cure
                  Service Press, Inc. (7825)

      Dear Mr. Thompson:

      Please allow this letter to serve as a notice of failure to pay withdrawal liability and demand for cure
      in accordance with Section 4219(c)(5) of the Employee Retirement Income Security Act (“ERISA”).

      By letter dated January 2, 2020, the GCIU-Employer Retirement Fund (“Fund”) provided a formal
      notice of withdrawal liability and demand for payment. The letter enclosed a payment schedule.
      According to our records, Service Press, Inc. has not remitted any of its withdrawal liability payments
      to the Plan.

      Please be advised if payment in accordance with the schedule is not made in full within 60 days of
      your receipt of this letter, Service Press, Inc. will be in default of its withdrawal liability assessment.
      Should that occur, the entire assessment and interest shall be immediately due.

      This notice and demand for cure is intended as notice and demand to Service Press, Inc. and all
      commonly controlled entities as provided by ERISA Section 4001(b)(1) and the regulations
      promulgated thereunder.

      Thank you for your attention to this issue. Should you have any questions or comments, please do
      not hesitate to contact me.



      Sincerely,




      Douglas D. Wisman
      Compliance Manager for Administrator




GCIU-Employer Retirement                   EXHIBIT 4 to COMPLAINT - 103
Fund, et. al. v. Service Press, Inc.
Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 104 of 106 Page ID #:104




GCIU-Employer Retirement               EXHIBIT 4 to COMPLAINT - 104
Fund, et. al. v. Service Press, Inc.
USPS.com® - USPS Tracking® Results                                       Page 1 of 2
  Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 105 of 106 Page ID #:105



                                          ®                                         FAQs 
  USPS Tracking

                                          Track Another Package              +




                                                                                 Remove     
  Tracking Number: 70000520001647121668

  Your item was delivered to an individual at the address at 11:53 am on March 9, 2020 in
  SAN CARLOS, CA 94070.




   Delivered
  March 9, 2020 at 11:53 am
  Delivered, Left with Individual
  SAN CARLOS,CA94070

  Get Updates             




                                                                                      
     Text & Email Updates


                                                                                      
     Tracking History


                                                                                      
     Product Information



                                                   See Less      




   GCIU-Employer Retirement                   EXHIBIT 4 to COMPLAINT - 105
   Fund, et. al. v. Service Press, Inc.
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabe... 3/25/2020
USPS.com® - USPS Tracking® Results                                       Page 2 of 2
  Case 2:20-cv-04897-JPR Document 1 Filed 06/02/20 Page 106 of 106 Page ID #:106


                               Can’t find what you’re looking for?
                     Go to our FAQs section to find answers to your tracking questions.


                                                     FAQs




   GCIU-Employer Retirement                EXHIBIT 4 to COMPLAINT - 106
   Fund, et. al. v. Service Press, Inc.
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabe... 3/25/2020
